Appellate Case: 20-1230         Document: 010110693741   Date Filed: 06/07/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                          PUBLISH                            Tenth Circuit

                           UNITED STATES COURT OF APPEALS                    June 7, 2022

                                                                         Christopher M. Wolpert
                                 FOR THE TENTH CIRCUIT                       Clerk of Court
                             _________________________________

  GREGORY TUCKER,

         Plaintiff - Appellee,

  v.                                                          No. 20-1230

  FAITH BIBLE CHAPEL
  INTERNATIONAL, d/b/a Faith Christian
  Academy, Inc.,

         Defendant - Appellant.

  ------------------------------------

  EUGENE VOLOKH; ROBERT J.
  PUSHAW; RICHARD W. GARNETT;
  ROBERT COCHRAN; ELIZABETH A.
  CLARK; THE ASSOCIATION OF
  CHRISTIAN SCHOOLS
  INTERNATIONAL; THE COLORADO
  CATHOLIC CONFERENCE;
  RELIGIOUS LIBERTY SCHOLARS;
  JEWISH COALITION FOR RELIGIOUS
  LIBERTY; PROFESSOR ASMA UDDIN;
  NATIONAL WOMEN’S LAW CENTER;
  AMERICAN FEDERATION OF STATE,
  COUNTY AND MUNICIPAL
  EMPLOYEES; AMERICAN SEXUAL
  HEATH ASSOCIATION; CALIFORNIA
  WOMEN LAWYERS; DC COALITION
  AGAINST DOMESTIC VIOLENCE;
  DESIREE ALLIANCE; EQUAL RIGHTS
  ADVOCATES; EQUALITY
  CALIFORNIA; EQUITY FORWARD;
  FORGE, INC.; GLBTQ LEGAL
  ADVOCATES & DEFENDERS; HUMAN
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 2



  RIGHTS CAMPAIGN; IN OUR OWN
  VOICE; NATIONAL BLACK WOMEN’S
  REPRODUCTIVE JUSTICE AGENDA;
  KWH LAW CENTER FOR SOCIAL
  JUSTICE AND CHANGE;
  LATINOJUSTICE PRLDEF; LEGAL AID
  AT WORK; LEGAL VOICE; MUSLIMS
  FOR PROGRESSIVE VALUES; NARAL
  PRO-CHOICE AMERICA; NATIONAL
  ASIAN PACIFIC AMERICAN
  WOMEN’S FORUM; NATIONAL
  ASSOCIATION OF SOCIAL WORKERS;
  NATIONAL COALITION AGAINST
  DOMESTIC VIOLENCE; NATIONAL
  ORGANIZATION FOR WOMEN
  FOUNDATION; NEW YORK LAWYERS
  FOR THE PUBLIC INTEREST; PEOPLE
  FOR THE AMERICAN WAY
  FOUNDATION; RELIGIOUS
  COALITION FOR REPRODUCTIVE
  CHOICE; REPRODUCTIVE JUSTICE
  ACTION COLLECTIVE; SERVICE
  EMPLOYEES INTERNATIONAL
  UNION; SPARK REPRODUCTIVE
  JUSTICE NOW!, INC.; UJIMA INC.;
  THE NATIONAL CENTER ON
  VIOLENCE AGAINST WOMEN IN THE
  BLACK COMMUNITY; WOMEN
  EMPLOYED; WOMEN LAWYERS ON
  GUARD INC.; WOMEN’S BAR
  ASSOCIATION OF THE DISTRICT OF
  COLUMBIA; WOMEN’S BAR
  ASSOCIATION OF THE STATES OF
  NEW YORK; WOMEN’S INSTITUTE
  FOR FREEDOM OF THE PRESS; THE
  WOMEN’S LAW CENTER OF
  MARYLAND; WOMAN’S LAW
  PROJECT; WV FREE, CIVIL RIGHTS
  EDUCATION AND ENFORCEMENT
  CENTER; NATIONAL EMPLOYMENT
  LAWYERS ASSOCIATION; THE
  EMPLOYEE RIGHTS ADVOCACY
  INSTITUTE FOR LAW & POLICY, AND

                                        2
Appellate Case: 20-1230    Document: 010110693741         Date Filed: 06/07/2022    Page: 3



  THE INSTITUTE FOR
  CONSTITUTIONAL ADVOCACY AND
  PROTECTION,

        Amici Curiae.
                          _________________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                        (D.C. No. 1:19-CV-01652-RBJ-STV)
                       _________________________________

 Daniel H. Blomberg (Daniel D. Benson and Christopher Mills, The Becket Fund for
 Religious Liberty, Washington, D.C., and Christopher J. Conant and Robert W. Hatch,
 Hatch Ray Olsen Conant LLC, Denver, Colorado, with him on the briefs), The Becket
 Fund for Religious Liberty, Washington, D.C. for Defendant-Appellant.

 Bradley Girard (Richard B. Katskee, Americans United for Separation of Church and
 State, and Bradley A. Levin, Jeremy A. Sitcoff, and Peter G. Friesen, Levin Sitcoff, PC,
 Denver, CO, with him on the brief), Americans United for Separation of Church and
 State, Washington, D.C., for Plaintiff-Appellee.
                         _________________________________

 Before BACHARACH, EBEL, and McHUGH, Circuit Judges.
                  _________________________________

 EBEL, Circuit Judge.
                          _________________________________

       This appeal presents a single jurisdictional issue: Whether Appellant Faith

 Bible Chapel International can bring an immediate appeal under the collateral order

 doctrine challenging the district court’s interlocutory decision to deny Faith summary

 judgment on its affirmative “ministerial exception” defense. Faith operates a school,

 Faith Christian Academy (“Faith Christian”). Plaintiff Gregory Tucker, a former

 high school teacher and administrator/chaplain, alleges Faith Christian fired him in

 violation of Title VII (and Colorado common law) for opposing alleged race


                                             3
Appellate Case: 20-1230       Document: 010110693741     Date Filed: 06/07/2022    Page: 4



 discrimination at the school. As a religious employer, Faith Christian generally must

 comply with anti-discrimination employment laws. But under the affirmative

 “ministerial exception” defense, those anti-discrimination laws do not apply to

 employment disputes between a religious employer and its ministers. Here, Faith

 Christian defended against Tucker’s race discrimination claims by asserting that he

 was a “minister” for purposes of the exception.

       The Supreme Court deems the determination of whether an employee is a

 “minister” to be a fact-intensive inquiry that turns on the particular circumstances of

 a given case. Here, after permitting limited discovery on only the “ministerial

 exception,” the district court ruled that, because there are genuinely disputed material

 facts, a jury would have to resolve whether Tucker was a “minister.” Summary

 judgment for Faith Christian, therefore, was not warranted. Faith Christian

 immediately appealed that decision, seeking to invoke our jurisdiction under the

 collateral order doctrine.

       The Supreme Court has stated time and again that the collateral order doctrine

 permits a narrow exception to the usual 28 U.S.C. § 1291 requirement that we only

 review appeals taken from final judgments entered at the end of litigation. In

 deciding whether the collateral order doctrine permits immediate appeals from the

 category of orders at issue here—orders denying summary judgment on the

 “ministerial exception” because there remain disputed issues of material fact—we

 must weigh the benefit of an immediate appeal against the cost and disruption of

 allowing appeals amid ongoing litigation. After conducting that balancing, we

                                            4
Appellate Case: 20-1230     Document: 010110693741       Date Filed: 06/07/2022      Page: 5



 determine that we do not have jurisdiction to consider this interlocutory appeal.

 Instead, we conclude the category of orders at issue here can be adequately reviewed

 at the conclusion of litigation.

        In deciding that we lack jurisdiction, we reject Faith Christian’s arguments,

 which the dissent would adopt. Faith Christian seeks to justify an immediate appeal

 first by making the novel argument that the “ministerial exception” not only protects

 religious employers from liability on a minister’s employment discrimination claims,

 but further immunizes religious employers altogether from the burdens of even

 having to litigate such claims. In making this argument, Faith Christian deems the

 “ministerial exception” to be a semi-jurisdictional “structural” limitation on courts’

 authority to hear Title VII claims. On that basis, Faith Christian then draws an

 analogy between the decision to deny Faith Christian summary judgment on its

 “ministerial exception” defense and those immediately appealable decisions to deny

 government officials qualified immunity from suit under 42 U.S.C. § 1983.

        We reject both steps of Faith Christian’s argument. The Supreme Court has

 made clear that the “ministerial exception” is an affirmative defense to employment

 discrimination claims, rather than a jurisdictional limitation on the authority of courts

 to hear such claims. Further, the “ministerial exception” is not analogous to qualified

 immunity available to government officials. The Supreme Court has only permitted

 immediate appeals from the denial of qualified immunity when the issue presented

 for appeal is one of law, not fact. Here, on the other hand, the critical question for



                                             5
Appellate Case: 20-1230    Document: 010110693741        Date Filed: 06/07/2022    Page: 6



 purposes of the “ministerial exception” is the fact-intensive inquiry into whether

 Tucker was a minister.

       Moreover, the reason that the Supreme Court permits immediate appeals from

 the denial of qualified immunity is to protect, not individual government officials,

 but rather the public’s interest in a functioning government. That public interest is

 not present when a private religious employer seeks to avoid liability under Title VII

 from employment discrimination claims.

       Faith Christian’s (and the dissent’s) argument for application of the collateral

 order doctrine here contradicts several well-established lines of Supreme Court

 precedent establishing that

       - the question of whether an employee is a minister is a fact-intensive inquiry,
       rather than a legal determination, see Our Lady of Guadalupe Sch. v.
       Morrissey-Berru, 140 S. Ct. 2049, 2066–67 (2020);

       - the collateral order doctrine applies only narrowly, usually to review legal,
       rather than factual, determinations, see Johnson v. Jones, 515 U.S. 304, 307,
       309–10, 313–18 (1995);

       - qualified immunity protects only government officials, see Wyatt v. Cole,
       504 U.S. 158, 167–68 (1992), not private religious employers; and

       - the “ministerial exception” is an affirmative defense, not a limitation on
       courts’ authority to hear Title VII cases, see Hosanna-Tabor Evangelical
       Lutheran Church & Sch. v. E.E.O.C., 565 U.S. 171, 195 n.4 (2012).

       We cannot, and should not, ignore these well-established lines of Supreme

 Court precedent and, therefore, we reject Faith Christian’s (and the dissent’s)

 arguments for application of the collateral order doctrine here. We conclude, instead,




                                            6
Appellate Case: 20-1230    Document: 010110693741        Date Filed: 06/07/2022    Page: 7



 that we lack jurisdiction over this interlocutory appeal and, therefore, DISMISS this

 appeal.

                                    I. BACKGROUND

 A. Relevant Facts

       Faith Christian Academy is a Christian school offering Bible-based education

 from kindergarten through high school. The students and staff come from a wide

 array of religious perspectives.

       Tucker began teaching high school science at the school in 2000. Later he also

 taught courses entitled “Leadership” and “Worldviews and World Religions.” In

 2014, Faith Christian hired Tucker for the additional job of chaplain, a position also

 referred to as the Director of Student Life. In 2017, Tucker was assigned the

 additional task of planning Faith Christian’s weekly “Chapel Meetings.”

       In January 2018, Tucker conducted a chapel meeting—he calls it a

 symposium—on race and faith. Although Faith Christian initially congratulated

 Tucker on the presentation, that presentation was not well-received by some parents

 and students. As a result, the school relieved Tucker of his duties preparing and

 conducting weekly chapel meetings and soon thereafter removed him from his

 position as Director of Student Life. At the end of February 2018, the school also

 fired him from his teaching position.

 B. Procedural Posture

       Tucker filed a complaint with the Equal Employment Opportunity Commission

 and, after receiving a right-to-sue letter, sued Faith Christian. Tucker asserted two

                                            7
Appellate Case: 20-1230    Document: 010110693741         Date Filed: 06/07/2022      Page: 8



 causes of action relevant here: 1) a claim under Title VII of the Civil Rights Act of

 1964, alleging that the school fired him in retaliation for opposing a racially hostile

 environment; and 2) a Colorado common law claim for wrongful termination in

 violation of public policy.1

       At the outset of this litigation, Faith Christian moved to dismiss the action

 under Fed. R. Civ. P. 12(b)(6), asserting the “ministerial exception.” The exception

 is rooted in the First Amendment, which “bar[s] the government from interfering

 with the decision of a religious group to fire one of its ministers.” Hosanna-Tabor,

 565 U.S. at 181; see also Our Lady, 140 S. Ct. at 2060–61. The “ministerial

 exception” is “not a jurisdictional bar” that might abort the traditional judicial

 process. Hosanna-Tabor, 565 U.S. at 195 n.4. Instead, it “operates as an affirmative

 defense to an otherwise cognizable claim . . . because the issue presented by the

 exception is ‘whether the allegations the plaintiff makes entitle him to relief,’ not

 whether the court has ‘power to hear [the] case.’” Id. (quoting Morrison v. Nat’l

 Australia Bank Ltd., 561 U.S. 247, 254 (2010)).

       Because it is well established that a religious employer does not “enjoy a

 general immunity from secular laws,” Our Lady, 140 S. Ct. at 2060, the “ministerial

 exception” does not preclude discrimination claims brought by a religious employer’s

 non-ministerial employees. See, e.g., Rayburn v. Gen. Conf. of Seventh-Day

 Adventists, 772 F.2d 1164, 1169 (4th Cir. 1985) (recognizing Title VII applies to a


 1
  Tucker also asserted a claim under Title VI of the 1964 Civil Rights Act, which the
 district court dismissed. That dismissal is not at issue in this appeal.
                                             8
Appellate Case: 20-1230    Document: 010110693741        Date Filed: 06/07/2022      Page: 9



 religious institution’s “secular employment decisions”), cited favorably in

 Skrzypczak v. Roman Catholic Diocese, 611 F.3d 1238, 1245–46 (10th Cir. 2010).

 The “ministerial exception” is triggered only when the plaintiff-employee in a Title

 VII case qualifies as a “minister.”

       Here, Faith Christian asserted its affirmative “ministerial exception” defense in

 a Rule 12(b)(6) motion to dismiss, but the district court converted that motion into

 one for summary judgment under Fed. R. Civ. P. 56. The court then permitted

 limited discovery only on the questions of whether Faith Christian is a religious

 employer entitled to assert the “ministerial exception” and whether Tucker qualified

 as a minister. After the parties addressed those questions, the district court denied

 Faith Christian summary judgment, ruling that, while Faith Christian could assert the

 “ministerial exception,” the question of “whether Mr. Tucker was a ‘minister’ within

 the meaning of the ‘ministerial exception’ is genuinely disputed on the evidence

 presented.” (Aplt. App. 284; see also id. (stating “that there is a genuine dispute of

 material fact as to whether Mr. Tucker was a ‘minister’”).) The district court later

 denied Faith Christian’s motion for reconsideration.2 Faith Christian immediately


 2
   There are at least three questions underlying the determination of whether the
 “ministerial exception” applies in a given case: 1) Is the employer a religious
 organization entitled to assert the “ministerial exception” defense? 2) Is the employee
 a “minister”? And 3) is the claim that the employee is asserting against the employer
 the type of claim that is subject to the “ministerial exception”? As to the first
 question, Tucker does not challenge on appeal the district court’s ruling that Faith
 Christian could invoke the “ministerial exception.” It is the second question—
 whether Tucker qualifies as a “minister—that is the subject of this appeal. As to the
 third question, no one disputes that Tucker’s Title VII and state law wrongful
 discharge claims are subject to the “ministerial exception.” See Puri v. Khalsa, 844
                                            9
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022     Page: 10



  appealed both decisions, invoking our jurisdiction under 28 U.S.C. § 1291 based on

  the collateral order doctrine.3

                                     II. DISCUSSION

         This case presents an important jurisdictional question of first impression for

  this Court: whether a decision denying a religious employer summary judgment on its

  “ministerial exception” defense constitutes an immediately appealable final order

  under the collateral order doctrine. Ultimately, we answer that question in the

  negative and conclude we lack appellate jurisdiction to consider this interlocutory

  appeal.

         In reaching that conclusion, we: (A) address the scope of this appeal, which

  involves the “ministerial exception”; (B) discuss general collateral-order-doctrine

  principles, the only justification Faith Christian invokes in support of its

  interlocutory appeal; and (C) apply those collateral-order principles to the category of




  F.3d 1152, 1158 (9th Cir. 2017) (recognizing “ministerial exception” applies to state
  law causes of action “that would otherwise impinge on the church’s prerogative to
  choose its ministers or to exercise its religious beliefs in the context of employing its
  ministers.” (quoting Bollard v. Cal. Province of the Soc’y of Jesus, 196 F.3d 940, 950
  (9th Cir. 1999))); Conlon v. InterVarsity Christian Fellowship, 777 F.3d 829, 836 (6th
  Cir. 2015) (holding “ministerial exception can be asserted as a defense against state law
  claims”).
  3
    Faith Christian has not invoked 28 U.S.C. § 1292(b), which permits a litigant to ask
  the district court to certify that the interlocutory “order involves a controlling
  question of law as to which there is substantial ground for difference of opinion and
  that an immediate appeal from the order may materially advance the ultimate
  termination of the litigation.”
                                             10
Appellate Case: 20-1230    Document: 010110693741       Date Filed: 06/07/2022        Page: 11



  orders at issue here, orders denying summary judgment on the “ministerial

  exception” defense.

  A. The Scope of This Appeal

        We first review what is at issue in this appeal—and what is not. Namely, this

  appeal involves only Faith Christian’s affirmative defense under the “ministerial

  exception,” not a defense under the broader church autonomy doctrine. Although the

  two defenses share a common heritage, they are distinct defenses; we constrain our

  analysis here to the “ministerial exception.” We begin by reviewing the similarities

  and differences between the two defenses.

        1. The “Ministerial Exception” and the Church Autonomy Doctrine

        Both defenses are grounded in the First Amendment, which

        protect[s] the right of churches and other religious institutions to decide
        matters “‘of faith and doctrine’” without government intrusion.
        Hosanna-Tabor, 565 U.S. at 186 (quoting Kedroff [v. St. Nicholas
        Cathedral of Russian Orthodox Church], 344 U.S. [94,] 116 [(1952)]). . . .

               The independence of religious institutions in matters of “faith and
        doctrine” is closely linked to independence in what we have termed
        “‘matters of church government.’” [Hosanna-Tabor,] 565 U.S. at 186.
        This does not mean that religious institutions enjoy a general immunity
        from secular laws, but it does protect their autonomy with respect to
        internal management decisions that are essential to the institution’s
        central mission. And a component of this autonomy is the selection of the
        individuals who play certain key roles.

  Our Lady, 140 S. Ct. at 2060.

        The “ministerial exception” is a narrower offshoot of the broader church

  autonomy doctrine; it only precludes employment discrimination claims brought by a

  “minister” against his religious employer.

                                            11
Appellate Case: 20-1230    Document: 010110693741         Date Filed: 06/07/2022      Page: 12



        [A] church’s independence on matters “of faith and doctrine” requires the
        authority to select, supervise, and if necessary, remove a minister without
        interference by secular authorities. Without that power, a wayward
        minister’s preaching, teaching, and counseling could contradict the
        church’s tenets and lead the congregation away from the faith. The
        ministerial exception was recognized to preserve a church’s independent
        authority in such matters.

  Id. at 2060–61 (footnote omitted); see also Hosanna-Tabor, 565 U.S. at 196. The

  “ministerial exception,” then, is an exception to employment discrimination laws

  which would otherwise apply to a religious employer when the employment dispute

  involves a minister.

        Like the church autonomy doctrine, the “ministerial exception” “operates as an

  affirmative defense to an otherwise cognizable claim.” Hosanna-Tabor, 565 U.S. at

  195 n.4. While these defenses are related, the threshold question for determining

  when they apply differs. “Before the church autonomy doctrine is implicated, a

  threshold inquiry is whether the alleged misconduct is ‘rooted in religious belief.’”

  Bryce v. Episcopal Church in the Diocese of Colo., 289 F.3d 648, 657 (10th Cir.

  2002) (quoting Wisconsin v. Yoder, 406 U.S. 205, 215 (1972)). The “ministerial

  exception,” on the other hand, applies in one sense more broadly because it applies

  regardless of whether the dispute is rooted in religious belief, but the exception also

  applies more narrowly only to employment discrimination claims asserted by a

  minister. See id. at 654 n.2. The threshold determination for applying the

  “ministerial exception” is whether the plaintiff-employee qualifies as a “minister.”

  See id.



                                             12
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022     Page: 13



        The Supreme Court has made clear, in both Hosanna-Tabor and Our Lady, that

  this threshold determination of whether an employee is a “minister” for purposes of

  the “ministerial exception” requires a fact-intensive inquiry into the specific

  circumstances of a given case. See Our Lady, 140 S. Ct. at 2067 (“call[ing] on courts

  to take all relevant circumstances into account and to determine whether each

  particular position implicated the fundamental purpose of the exception”); see also id.

  at 2063 (stating that, “[i]n determining whether a particular position falls within the

  Hosanna-Tabor exception, a variety of factors may be important.”); id. at 2066

  (noting that in Our Lady “[t]here is abundant record evidence that [the

  plaintiffs-employees] both performed vital religious duties,” discussing that evidence

  at length); Hosanna-Tabor, 565 U.S. at 190–94 (considering, in significant detail, “all

  the circumstances of [the employee’s] employment”).

        Following those Supreme Court decisions, a number of circuit courts have also

  recognized the fact-intensive nature of this inquiry. See Grussgott v. Milwaukee

  Jewish Day Sch., Inc., 882 F.3d 655, 657–58 (7th Cir. 2018) (per curiam) (stating

  that “whether Grussgott’s role as a Hebrew teacher can properly be considered

  ministerial is subject to a fact-intensive analysis” required by Hosanna-Tabor);

  Fratello v. Archdiocese, 863 F.3d 190, 206–10 (2d Cir. 2017) (conducting

  fact-intensive inquiry into whether employee was a minister); Cannata v. Catholic

  Diocese, 700 F.3d 169, 176 (5th Cir. 2012) (noting that “the Hosanna-Tabor Court

  engaged in a fact-intensive inquiry and explicitly rejected the adoption of a ‘rigid

  formula’ or bright-line test”); E.E.O.C. v. Roman Catholic Diocese, 213 F.3d 795,

                                             13
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022       Page: 14



  801 (4th Cir. 2000) (pre-Hosanna-Tabor) (“While the ministerial exception promotes

  the most cherished principles of religious liberty, its contours are not unlimited and

  its application in a given case requires a fact-specific inquiry.”); see also Clement v.

  Roman Catholic Diocese, No. CV 16-117 Erie, 2017 WL 2619134, at *4 n.3 (W.D.

  Pa. June 16, 2017) (unreported) (stating that “the Supreme Court’s decision in

  Hosanna-Tabor makes clear that the application of the ministerial exception requires

  a factual inquiry to determine if the employee qualifies as a ‘minister’”). This court,

  too, has treated the question of whether an employee qualifies as a “minister” as a

  fact question. See Skrzypczak, 611 F.3d at 1243–44.

        Contrary to all this authority, Faith Christian, as well as the dissent, deems the

  determination of whether an employee is a minister instead to present a question of

  law rather than fact. In reaching that conclusion, the dissent relies on three cases,

  none of which come from the United State Supreme Court. First, the dissent relies on

  Conlon, a case decided post-Hosanna-Tabor but before Our Lady. There, the Sixth

  Circuit stated that “whether the [ministerial] exception attaches at all is a pure

  question of law which this court must determine for itself.” 777 F.3d at 833 (6th Cir.

  2015). Conlon, however, made that statement in a Fed. R. Civ. P. 12(b)(6) context,

  where every determination is a legal one. Id. Further, as previously noted, a number

  of other circuits courts, following the Supreme Court, have instead recognized the

  fact-intensive inquiry necessary to determine whether a plaintiff-employee was a

  “minister.”



                                             14
Appellate Case: 20-1230      Document: 010110693741          Date Filed: 06/07/2022       Page: 15



         Second, the dissent mentions Skrzypczak, 611 F.3d 1238 (10th Cir. 2010), a

  pre-Hosanna-Tabor case. A review of the Skrzypczak opinion indicates that the

  Tenth Circuit treated the question of whether the plaintiff-employee was a minister

  for purposes of the “ministerial exception” as one of fact. The Tenth Circuit, in that

  pre-Hosanna-Tabor case, applied the Fourth Circuit’s general standard for

  determining who qualifies as a minister—“any employee who serves in a position that

  ‘is important to the spiritual and pastoral mission of the church.’” Skrzypczak, 611 F.3d

  at 1243 (quoting Rayburn, 772 F.2d at 1169 (4th Cir.)). In upholding summary

  judgment for the religious employer under that standard, Skrzypczak first considered

  the employer’s evidence of the plaintiff-employee’s job duties, determining that that

  “evidence . . . tends to show her position was not limited to a merely administrative role,

  but it also involved responsibilities that furthered the core of the spiritual mission of the

  Diocese.” 611 F.3d at 1243. That was sufficient evidence under the Fourth Circuit’s

  standard to prove that the plaintiff-employee was a minister, shifting the burden to

  the plaintiff-employee, in opposing summary judgment, to “bring forward specific

  facts showing a genuine issue for trial.” Id. (quoting Kannady v. City of Kiowa, 590 F.3d

  1161, 1169 (10th Cir. 2010)). Skrzypczak concluded only that the plaintiff-employee

  there had not met her burden because the only evidence she proffered were three deficient

  affidavits:

         All three affidavits contain identical language, beginning with the conclusion
         that “[Appellant’s] job was purely administrative,” and continuing with the
         statement, taken almost verbatim from Rayburn, that “[the job] in no way
         required or involved a primary function of teaching, spreading the faith,


                                                15
Appellate Case: 20-1230      Document: 010110693741          Date Filed: 06/07/2022        Page: 16



         control of church governance, supervision of a religious order, or supervision
         or participation in religious ritual in worship.” (Appellant’s App. at 161–65.)

                “To survive summary judgment, nonmovant’s affidavits must be
         based upon personal knowledge and set forth facts that would be admissible
         in evidence; conclusory and self-serving affidavits are not sufficient.”
         Murray v. City of Sapulpa, 45 F.3d 1417, 1422 (10th Cir.1995) (internal
         quotation marks omitted). Despite Appellant’s contentions, these affidavits
         are exactly the type of conclusory affidavits that are insufficient to overcome
         summary judgment. Even if we accept [that] these affidavits are based on
         personal knowledge, they do not set forth any facts, admissible or otherwise,
         that a court could consider as raising a material issue of fact. Instead, each
         affidavit merely parrots a general rule that a court could consider in
         determining the ministerial exception’s application and then states, in the
         affiant’s opinion, the legal conclusion the court should reach. Accordingly,
         we hold the district court did not err in its determination that Appellant was
         a minister for purposes of the exception.

  Id. at 1244. Although Skrzypczak uses the phrase “legal conclusion” in describing the

  plaintiff-employee’s deficient affidavits, the overall opinion treats the question of

  whether the plaintiff-employee qualified as a “minister” as a factual determination.

  Different from that case, here Tucker, in opposing summary judgment, submitted

  evidence to support his assertion that he was not a minister.

         Lastly, the dissent relies on a pre-Our Lady case from the Kentucky Supreme

  Court, Kirby v. Lexington Theological Seminary, 426 S.W.3d 597, 608–09 (Ky.

  2014), which applied state law to conclude that whether an employee is a minister is

  a question of law. That state-law case is not persuasive in the face of two U.S.

  Supreme Court cases, Our Lady and Hosanna-Tabor, as well as the Tenth Circuit

  decision in Skrzypczak, treating the determination of whether a religious entity’s

  employee is a minister as a fact-intensive inquiry.



                                               16
Appellate Case: 20-1230     Document: 010110693741         Date Filed: 06/07/2022     Page: 17



         The cases on which the dissent relies, then, are not persuasive. We, therefore,

  treat the question of whether Tucker is a minister, for purposes of applying the

  “ministerial exception,” as a fact-intensive inquiry rather than a straight legal

  conclusion.4

         With this general legal framework in mind, we now turn to the circumstances

  of the case before us.

         2. The Defense Asserted in This Case is Only a “Ministerial Exception”
         Defense and Not a Church Autonomy Defense

         Faith Christian, in its converted summary judgment motion, asserted only a

  “ministerial exception” defense and, importantly, the limited discovery and summary

  judgment pleadings focused only on that issue.5 In its motion for reconsideration,

  Faith Christian continued to assert the “ministerial exception” defense, but also for

  the first time referred, perfunctorily, to a defense under the broader church autonomy

  doctrine. On appeal, Faith Christian now relies on both defenses and, at times, lumps

  them together.


  4
    The dissent, as well as Faith Christian and amici, gloss over the fact that the
  threshold question that triggers the application of the exception—whether the
  plaintiff-employee qualifies as a minister—requires a fact-intensive inquiry. In light
  of that, there will often be cases (like the case before us) where the district court will
  be unable to resolve that threshold question at the motion-to-dismiss or
  summary-judgment stage of litigation. In those cases, the jury will have to resolve
  the factual disputes and decide whether an employee qualifies as a “minister” before
  the affirmative “ministerial exception” defense is triggered.
  5
    In arguing on appeal that it has asserted a church autonomy defense all along, Faith
  Christian only points to several sentences in its converted summary judgment motion
  taken out of context.

                                              17
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022     Page: 18



        Faith Christian, however, has not adequately developed a factual record for

  asserting the church autonomy defense. In particular, there has been no record

  development on that defense’s necessary threshold question: whether the employment

  dispute between Tucker and Faith Christian is rooted in a difference in religious

  belief or doctrine. Further, the parties only briefly and very generally alluded to the

  nature of their dispute in their pleadings. In his amended complaint, for example,

  Tucker alleged that Faith Christian fired him in retaliation for Tucker opposing race

  discrimination at the school. Faith Christian asserted in its answer, filed after the

  district court denied Faith Christian summary judgment on the “ministerial

  exception,” that it fired Tucker because it disagreed with the biblical interpretations

  upon which he relied in his “Race and Faith” presentation. Faith Christian makes

  that argument again in its appellate briefs. Tucker counters that, prior to his firing,

  Faith Christian never raised concerns about any religious message he conveyed as

  part of the “Race and Faith” presentation and, instead, the school’s administration

  told Tucker that his firing was an economic decision based on his offending too many

  tuition-paying parents and their children. Whether or not Faith Christian’s conflict

  with Tucker was rooted in religious belief, then, is directly disputed and the facts

  underlying that question have not yet been developed. Therefore, because Faith

  Christian did not adequately assert or develop a defense under the church autonomy

  doctrine in the district court, that defense is not properly before us. See Rumsey

  Land Co. v. Res. Land Holdings, LLC (In re Rumsey Land Co.), 944 F.3d 1259, 1271



                                             18
Appellate Case: 20-1230    Document: 010110693741         Date Filed: 06/07/2022     Page: 19



  (10th Cir. 2019) (noting this Court will “not address arguments raised in the District

  Court in a perfunctory and underdeveloped manner”) (quotation marks omitted).

        Faith Christian argues in its reply brief that it cannot forfeit a defense under

  the church autonomy doctrine. (Aplt. Reply Br. 17 (citing Lee v. Sixth Mount Zion

  Baptist Church. 903 F.3d 113, 118 n.4 (3d Cir. 2018) (holding religious institution

  cannot “waive” “ministerial exception”).) We do not need to address that argument

  in this case because here the problem is not forfeiture. The problem here is instead

  that, because of the procedural posture of this case and because Faith Christian

  waited until its motion for reconsideration to refer, only perfunctorily, to the church

  autonomy doctrine, Faith has not adequately asserted or developed a defense under

  that doctrine. Neither party has yet had an adequate opportunity to address the

  threshold question presented by such a defense, whether the parties’ employment

  dispute is “‘rooted in religious belief,’” Bryce, 289 F.3d at 657 (quoting Yoder, 406

  U.S. at 215).6 Here, therefore, we address only a “ministerial exception” defense,

  which applies only when a “minister” sues his or her religious employer for violating

  anti-discrimination employment laws.7


  6
    In a different context, the dissent notes that several circuits have held that a
  religious employer cannot waive (or forfeit) a “ministerial exception” defense. But
  this circuit has never addressed that question, and we need not do so here because
  there is no issue of waiver or forfeiture in the case before us.
  7
   Whether a religious employer can take an immediate appeal under the collateral
  order doctrine from a district court’s decision not to dismiss claims based on the
  church autonomy doctrine presents difficult questions that differ from the issues we
  must address here. Because the church autonomy doctrine is not at issue here, Faith
  Christian’s and the dissent’s reliance on cases addressing that doctrine and the
                                             19
Appellate Case: 20-1230     Document: 010110693741           Date Filed: 06/07/2022   Page: 20



        Having thus defined the scope of this appeal, we now turn to the legal question

  it presents: whether the collateral order doctrine permits Faith Christian’s immediate

  interlocutory appeal from the district court’s decision to deny summary judgment on

  the “ministerial exception” defense. Before answering that question, we first review

  the general principles of the collateral order doctrine.

  B. The Collateral Order Doctrine Generally

        The general principles of the collateral order doctrine are familiar. As an

  Article III court created by Congress, we “possess only such jurisdiction as is

  conferred by statute.” Edward H. Cooper, 15A Federal Practice & Procedure

  (“Wright & Miller”) § 3901 (2d ed. updated Apr. 2021). Here, the statutory basis for

  appellate jurisdiction is 28 U.S.C. § 1291, which grants “courts of appeals . . .

  jurisdiction of appeals from all final decisions of the district courts.” The district

  court’s decision at issue here, denying Faith Christian summary judgment because

  there remain genuinely disputed issues of material fact that must be resolved by a

  fact-finder, obviously does not fit the usual definition of a “final decision”—“one

  which ends the litigation on the merits and leaves nothing for the court to do but

  execute the judgment,” Catlin v. United States, 324 U.S. 229, 233 (1945).

        Faith Christian instead invokes the collateral order doctrine, “an expansive

  interpretation of [§ 1291’s] finality requirement” first announced in Cohen v.

  Beneficial Industrial Loan Corp., 337 U.S. 541 (1949), which allows appeals “from


  principles underlying that doctrine are not helpful in resolving the issue presented in
  this appeal.
                                              20
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022     Page: 21



  orders characterized as final . . . even though it may be clear that they do not

  terminate the action or any part of it.” Wright & Miller, 15A Federal Practice &

  Procedure § 3911. To be immediately appealable, such orders “must [1] conclusively

  determine the disputed question, [2] resolve an important issue completely separate

  from the merits of the action, and [3] be effectively unreviewable on appeal from a

  final judgment.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978) (numbers

  added), superseded on other grounds by rule as stated in Microsoft Corp. v. Baker,

  137 S. Ct. 1702, 1708–10 (2017).

         Immediate appeals under the collateral order doctrine are disfavored; they “are

  the exception, not the rule” because

         too many interlocutory appeals can cause harm. An interlocutory appeal
         can make it more difficult for trial judges to do their basic job—
         supervising trial proceedings. It can threaten those proceedings with
         delay, adding costs and diminishing coherence. It also risks additional,
         and unnecessary, appellate court work either when it presents appellate
         courts with less developed records or when it brings them appeals that,
         had the trial simply proceeded, would have turned out to be unnecessary.

  Johnson, 515 U.S. at 309. Because of these concerns, the collateral order doctrine

  only applies to a “small class” of decisions “which finally determine claims of right

  separable from, and collateral to, rights asserted in the action, too important to be

  denied review and too independent of the cause itself to require that appellate

  consideration be deferred until the whole case is adjudicated.” Cohen, 337 U.S. at

  546.

         Courts, then, “must apply” the collateral order doctrine “with an eye towards

  preserving judicial economy and avoiding ‘the harassment and cost of a succession of

                                             21
Appellate Case: 20-1230      Document: 010110693741         Date Filed: 06/07/2022      Page: 22



  separate appeals from the various rulings’ in a single case.” Los Lobos Renewable

  Power, LLC v. AmeriCulture, Inc., 885 F.3d 659, 664 (10th Cir. 2018) (quoting Will

  v. Hallock, 546 U.S. 345, 350 (2006)). Emphasizing how small the class of

  immediately appealable collateral orders is, this Court has noted that, “[i]n case after

  case in year after year, the Supreme Court has issued increasingly emphatic

  instructions that the class of cases capable of satisfying this ‘stringent’ test should be

  understood as ‘small,’ ‘modest,’ and ‘narrow.’” Kell v. Benzon, 925 F.3d 448, 452

  (10th Cir. 2019) (quoting United States v. Wampler, 624 F.3d 1330, 1334 (10th Cir.

  2010)).

         Of particular relevance here, the Supreme Court has recognized that when, as

  here, the order being appealed involves the issue of whether there exists genuinely

  disputed fact questions, the benefit of an immediate appeal is likely outweighed by

  the cost of disrupting the ordinary course of litigation. In the qualified immunity

  context, for example, the Court has recognized the benefit of an immediate appeal

  from interlocutory orders denying government officials qualified immunity when

  review of that denial involves a legal question. See Johnson, 515 U.S. at 311–13

  (discussing Mitchell v. Forsyth, 472 U.S. 511 (1985)). But, after weighing the costs

  and benefits of an immediate appeal, the Supreme Court determined that an

  immediate appeal from the denial of qualified immunity cannot be justified when the

  challenged order “resolved a fact-related dispute about the pretrial record, namely,

  whether or not the evidence in the pretrial record was sufficient to show a genuine issue

  of fact for trial.” Id. at 307 (emphasis added); see also id. at 313–18. In reaching that

                                               22
Appellate Case: 20-1230      Document: 010110693741          Date Filed: 06/07/2022         Page: 23



  conclusion, the Supreme Court stated that “considerations of delay, comparative expertise

  of trial and appellate courts, and wise use of appellate resources argue in favor of limiting

  interlocutory appeals of ‘qualified immunity’ matters to cases presenting more abstract

  issues of law.” Id. at 317. That is because “the existence, or nonexistence, of a triable

  issue of fact—is the kind of issue that trial judges, not appellate judges, confront almost

  daily.” Id. at 316. Further, “questions about whether or not a record demonstrates a

  ‘genuine’ issue of fact for trial, if appealable, can consume inordinate amounts of

  appellate time,” which means “greater delay.” Id. And

         the close connection between this kind of issue and the factual matter that
         will likely surface at trial means that the appellate court, in the many
         instances in which it upholds a district court’s decision denying summary
         judgment, may well be faced with approximately the same factual issue
         again, after trial, with just enough change brought about by the trial
         testimony[] to require it, once again, to canvass the record. That is to say, an
         interlocutory appeal concerning this kind of issue in a sense makes unwise
         use of appellate courts’ time, by forcing them to decide in the context of a
         less developed record, an issue very similar to one they may well decide
         anyway later, on a record that will permit a better decision.

  Id. at 316–17. The Supreme Court, therefore, denied an immediate appeal from the

  category of orders denying summary judgment based on qualified immunity when that

  denial was based on the determination that there were genuinely disputed issues of

  material fact that remain to be resolved. Id. at 317. The Court reached that conclusion

  even while acknowledging that its decision “forces public officials to trial,” “[a]nd, to

  that extent, it threatens to undercut the very policy (protecting public officials from




                                               23
Appellate Case: 20-1230     Document: 010110693741         Date Filed: 06/07/2022     Page: 24



  lawsuits) that (the Mitchell Court held) militates in favor of immediate appeals” in the

  qualified-immunity context.8 Id.

         One other important point that we keep in mind when considering whether to

  apply the collateral order doctrine is that our focus is not on whether an immediate

  appeal should be available in a particular case, but instead we focus on whether an

  immediate appeal should be available for the category of orders at issue:

         [W]e “decide appealability for categories of orders rather than individual
         orders.” Johnson v. Jones, 515 U.S. 304, 315 (1995). Thus, our task is not
         to look at the “individual case [and] engage in ad hoc balancing to decide
         issues of appealability.” Id. Instead, we must undertake a more general
         consideration of “the competing considerations underlying all questions
         of finality—‘the inconvenience and costs of piecemeal review on the one
         [hand] and the danger of denying justice by delay on the other.’” Id.
         (citation omitted).

  Los Lobos Renewable Power, 885 F.3d at 664. We must, then, evaluate appealability

  under the collateral order doctrine without regard to a “particular injustice” that may

  be “averted” by an immediate appeal in a given case. Dig. Equip. Corp. v. Desktop

  Direct, Inc., 511 U.S. 863, 868 (1994) (quotation marks omitted)); see also Johnson,



  8
    There are cases in the qualified-immunity context where a court will construe
  disputed facts in the plaintiff’s favor in order to answer the legal question of whether
  the plaintiff has asserted a clearly established constitutional violation. Here, on the
  other hand, the question of whether an employee is a “minister” is largely a factual
  question. The district court in this case held that based on the parties’ competing
  evidence, a rational jury could find either that Tucker was or was not a “minister.”
  That is quintessentially a factual determination for the jury. Furthermore, that factual
  question at issue here is similar to the qualified-immunity question of fact that the
  Supreme Court declined to address as a collateral order in Johnson—whether there
  was sufficient evidence that a jury could find either that certain defendant police
  officers were, or were not, present when other police officers allegedly beat the
  plaintiff. See 515 U.S. at 307, 313.
                                              24
Appellate Case: 20-1230      Document: 010110693741       Date Filed: 06/07/2022     Page: 25



  515 U.S. at 315 (“[W]e do not . . . in each individual case engage in ad hoc balancing to

  decide issues of appealability.”).

         For our purposes here, the relevant category is orders preliminarily denying a

  religious employer summary judgment on the “ministerial exception” defense

  because there exist genuinely disputed issues of fact that a jury must first resolve.

  Next, weighing whether the collateral order doctrine should apply to that category of

  orders, we conclude that these orders do not fall within the small, modest, and narrow

  class of cases capable of satisfying this stringent collateral-order test. See Kell, 925

  F.3d at 452.9

  C. The Collateral Order Doctrine Applied Here

         It is Faith Christian’s burden to establish our jurisdiction to consider

  immediate appeals from this category of orders under the collateral order doctrine.

  See Los Lobos Renewable Power, 885 F.3d at 664. As previously stated,

         [t]o come within the “small class” of decisions excepted from the
         final-judgment rule by Cohen, the order must [1] conclusively determine
         the disputed question, [2] resolve an important issue completely separate


  9
    The dissent makes clear that it deems the district court in this particular case to have
  erred in denying Faith Christian summary judgment on its affirmative “ministerial
  exception” defense. The dissent, for example, notes that in this case the district court
  failed adequately to identify exactly what factual disputes preclude summary
  judgment. We disagree. The district court clearly stated that, based on the parties’
  competing evidence, which the court laid out in some detail, a reasonable jury could
  find either that Tucker was, or was not, a minister. Nonetheless, the dissent’s
  assertion that the district court erred in denying summary judgment in this particular
  case is the wrong focus for deciding whether the category of orders at issue here,
  orders denying a religious employer summary judgment on its affirmative
  “ministerial exception” defense because there remain material factual disputes that a
  jury must decide, should always be immediately appealable.
                                             25
Appellate Case: 20-1230    Document: 010110693741        Date Filed: 06/07/2022   Page: 26



        from the merits of the action, and [3] be effectively unreviewable on
        appeal from a final judgment.

  Coopers & Lybrand, 437 U.S. at 468 (1978) (applying Cohen, 337 U.S. 541). As

  explained next, Faith Christian can only meet the first and third Cohen requirements

  if we treat the “ministerial exception” as immunizing a religious employer, not just

  from liability, but from having to litigate at all its employee’s employment

  discrimination claims. Because we decline to afford the “ministerial exception” such

  expansive treatment, we conclude Faith Christian has not established our jurisdiction

  under the collateral order doctrine.

        1. Faith Christian has established Cohen’s second requirement

        Of these three requirements, Cohen’s second requirement is clearly satisfied

  here. There is no doubt that this category of orders—decisions denying a religious

  employer summary judgment on the “ministerial exception”—presents an important

  First Amendment issue, and that issue is separate from the merits of an employee’s

  discrimination claims.

        2. Faith Christian has not established Cohen’s third requirement10

               a. Faith Christian has failed to establish that this category of orders
               denying summary judgment will be effectively unreviewable on
               appeal from final judgment




  10
    We address Cohen’s third requirement before we address Cohen’s first requirement
  because our analysis on the first requirement rests on some of the same analysis
  pertaining to Cohen’s third requirement, and it seems to be the more efficient way to
  address Faith Christian’s failure to satisfy either of these requirements.

                                            26
Appellate Case: 20-1230      Document: 010110693741          Date Filed: 06/07/2022     Page: 27



         We conclude that this category of orders, like most orders denying summary

  judgment, see Ralston v. Cannon, 884 F.3d 1060, 1066 (10th Cir. 2018), can be

  effectively reviewed in the usual course of litigation; that is, we can effectively

  review such an order on appeal after the conclusion of litigation in the district court,

  see Dig. Equip., 511 U.S. at 868. In arguing to the contrary, Faith Christian asserts

  that the “ministerial exception” protects religious employers not just from liability

  based on its minister’s employment discrimination claims, but also from the burden

  of litigating such claims, and it is this protection against the burdens of litigation that

  will be lost without an immediate appeal. We reject that argument because Faith

  Christian is incorrect that the “ministerial exception” immunizes a religious employer

  from suit on employment discrimination claims.

         As we have already indicated, the Supreme Court deems the “ministerial

  exception” to be, “not a jurisdictional bar,” but instead to “operate[] as an affirmative

  defense to an otherwise cognizable claim . . . because the issue presented by the

  exception is ‘whether the allegations the plaintiff makes entitle him to relief,’ not

  whether the court has ‘power to hear [the] case.’” Hosanna-Tabor, 565 U.S. at 195

  n.4 (quoting Morrison, 561 U.S. at 254) (emphasis added). Hosanna-Tabor, in

  recognizing the “ministerial exception,” further stated that “[r]equiring a church to

  accept or retain an unwanted minister, or punishing a church for failing to do so, . . .

  interferes with the internal governance of the church, depriving the church of control over

  the selection of those who will personify its beliefs.” Id. at 188. That language

  indicates that the “ministerial exception” protects religious employers from liability,

                                               27
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022      Page: 28



  but nothing there suggests a further protection from the burdens of litigation itself.

  See Peter J. Smith & Robert W. Tuttle, “Civil Procedure and the Ministerial

  Exception,” 86 Fordham L. Rev. 1847, 1881-82 (2018) (noting that, when “disputed

  questions of fact concerning the plaintiff’s status as a minister cannot be resolved at

  the summary judgment stage, . . . the matter proceeds to trial.”). Generally, any error

  a district court makes in failing to apply an affirmative defense foreclosing liability

  can be reviewed and corrected after final judgment has been entered in the case. See

  id. at 1881 (noting “fundamental value of the ministerial exception would not be

  entirely lost by waiting for a final judgment before permitting an appeal”).11 12


  11
     Hosanna-Tabor indicated that “[r]equiring a church to accept or retain an unwanted
  minister, or punishing a church for failing to do so, . . . interferes with the internal
  governance of the church.” 565 U.S. at 188. But requiring a religious employer to
  incur litigation costs to defend against claims asserted against it by an employee
  under a generally applicable employment discrimination statute does not punish a
  religious employer. It is, instead, the cost of living and doing business in a civilized
  and highly regulated society. See Williamson Cty. Reg’l Planning Comm’n v.
  Hamilton Bank, 473 U.S. 173, 202, 204–05 (1985) (Stevens, J., concurring)
  (addressing citizen’s litigation costs incurred to challenge local government’s zoning
  decisions), overruled in part on other grounds by Knick v. Twp. of Scott, 139 S. Ct.
  2162, 2167–68 (2019); HMK Corp. v. Cty. of Chesterfield, 616 F. Supp. 667, 670–71
  (E.D. Va. 1985). It bears repeating that religious institutions do not “enjoy a general
  immunity from secular laws.” Our Lady, 140 S. Ct. at 2060.
  12
    Faith Christian argues that it might hypothetically be required to keep an unwanted
  minister during the pendency of this trial if it cannot raise a challenge to the district
  court order interlocutorily. But, of course, that issue is not present in this case
  because Faith Christian fired plaintiff summarily within days of hearing from
  disgruntled parents.

         Further, Faith Christian has not presented evidence that this concern will
  typically be presented in other similar litigation scenarios. To the contrary, self-help
  would seem to be the norm for almost all such other situations.

                                             28
Appellate Case: 20-1230     Document: 010110693741         Date Filed: 06/07/2022    Page: 29



         The “ministerial exception” shares the same characteristics as numerous other

  defenses to liability that a church might assert in other kinds of litigation.

  “[V]irtually every right that could be enforced appropriately by pretrial dismissal

  might loosely be described as conferring a ‘right not to stand trial.’” Dig. Equip.,

  511 U.S. at 873. That includes orders denying summary judgment. See id. But

  allowing an immediate appeal from the denial of a dismissal based on all of these

  rules would eviscerate the congressionally mandated final judgment rule. See id.;

  Wright & Miller, 15A Federal Practice & Procedure § 3911.4.

         Thus, even though other situations could just as convincingly be characterized

  as involving rules protecting against the burdens of going to trial, courts have almost

  always denied immediate appeals under the collateral order doctrine from the

  following: orders denying dismissal based on lack of subject matter jurisdiction, lack

  of personal jurisdiction, immunity from service of process, preclusion principles, an

  agency’s primary jurisdiction, forum non conveniens, speedy trial rights (in a

  criminal case), almost all denials of summary judgment, and the district court’s




         Faith Christian responds that it might ultimately have to respond in damages to
  improper discharge, but of course that would be a consequence only after trial if the
  plaintiff is found not to have been a minister and that the discharge was improper
  under Title VII. If that situation prevails, of course, the church is simply being held
  properly to the same standards as all other institutions and employers in America.
  There is no allegation or evidence that alternatives to an interlocutory collateral-order
  appeal now would be onerous to Faith Christian or, indeed, to most churches in
  America. Expedited litigation procedures such as the bifurcated procedures used
  here will often be adequate to address the concerns that Faith Christian raises.
                                              29
Appellate Case: 20-1230    Document: 010110693741        Date Filed: 06/07/2022      Page: 30



  refusal to remand a civil case to state court, to name just a few. See Dig. Equip., 511

  U.S. at 873; Wright & Miller, 15A Federal Practice & Procedure §§ 3911.3, 3911.4.

        This litany of analogous situations underscores that courts have jealously

  protected the narrow scope of the collateral order doctrine and for good reason:

        The general lesson of these illustrations and still others is simple. The
        mere burden of submitting to trial proceedings that will be wasted if the
        appellant’s position is correct does not support collateral order appeal.
        Nor is it enough to show that a wrong order may cause tactical
        disadvantages that cannot be undone even by a second trial. The final
        judgment rule rests on a determination that ordinarily these costs must be
        borne to support the greater benefits that generally flow from denying
        interlocutory appeal.

  Wright & Miller, 15A Federal Practice & Procedure § 3911.4 (footnotes omitted).

  Those benefits include, among others, avoiding the delays and disruptions to

  litigation caused by piecemeal appeals and preventing unnecessary and repetitive

  appellate review. See Johnson, 515 U.S. at 309.

               b. Faith Christian’s analogy to qualified immunity is inaccurate

        Faith Christian counters that the “ministerial exception” is no ordinary

  affirmative defense; it is one rooted in the First Amendment and, therefore, the denial

  of summary judgment on that defense warrants an immediate appeal. In support of

  that assertion, Faith Christian tries to draw an analogy between the category of orders

  at issue here—orders denying summary judgment to a religious employer on the

  “ministerial exception” because there remain factual disputes that a fact-finder must

  resolve—and a non-church based category of orders for which courts do allow

  interlocutory appeals—when the district court denies a government official qualified


                                            30
Appellate Case: 20-1230      Document: 010110693741          Date Filed: 06/07/2022     Page: 31



  immunity based on abstract questions of law. But that analogy is not helpful to Faith

  Christian because these two affirmative defenses—the “ministerial exception” and

  qualified immunity—are simply not at all similar.

         Unlike the “ministerial exception,” the Supreme Court has explicitly

  recognized that qualified immunity protects government officials not only from

  liability, but also from the burdens of litigation itself. See Mitchell, 472 U.S. at 525–

  27. Because qualified immunity is predicated on “an immunity from suit rather than

  a mere defense to liability . . . , it is effectively lost if a case is erroneously permitted

  to go to trial.” Id. at 526. But Faith Christian has not cited any case holding that the

  “ministerial exception” similarly immunizes a private religious employer from the

  burdens of litigating employment discrimination claims brought against it by one of

  its ministers.13

         In an analogous situation, the Seventh Circuit refused to permit an immediate

  appeal under the collateral order doctrine from an order denying a religious employer

  summary judgment on Title VII’s statutory exemptions and its general First

  Amendment defense. Cf. Herx v. Diocese of Ft. Wayne-S. Bend, Inc., 772 F.3d

  1085, 1088, 1090 (7th Cir. 2014). Herx reasoned that, “although the statutory and

  constitutional rights asserted in defense of this suit are undoubtedly important, the

  Diocese [the religious employer] has not established that the Title VII exemptions or


  13
    To the contrary, see Smith & Tuttle, 86 Fordham L. Rev. at 1881 (stating that “the
  ministerial exception, at bottom, is still a defense to liability rather than a
  comprehensive immunity from suit” and any error that the district court makes in not
  applying that exception can be reviewed effectively on appeal from final judgment).
                                               31
Appellate Case: 20-1230     Document: 010110693741         Date Filed: 06/07/2022         Page: 32



  the First Amendment more generally provides an immunity from trial, as opposed to

  an ordinary defense to liability.” Id. at 1090. Although Herx did not involve the

  “ministerial exception,” id. at 1091 n.1, it does support both our conclusions that the

  “ministerial exception” does not immunize a religious employer from litigating Title

  VII claims asserted against it by a minister and that orders denying summary

  judgment on the “ministerial exception” are not immediately appealable.

         Faith Christian’s policy arguments for extending qualified immunity to private

  religious employers are also not persuasive. To be sure, this Court has previously

  noted some similarities between a religious employer’s First Amendment defenses

  and “a government official’s defense of qualified immunity.” Bryce, 289 F.3d at 654

  (addressing church autonomy doctrine); see also Skrzypczak, 611 F.3d at 1242

  (addressing “ministerial exception”). But in doing so, we were quick to note further

  that, “[o]f course, the doctrines and their inquiries are quite different, as are the

  reasons for addressing them early in the litigation process.” Bryce, 289 F.3d at 654

  n.1. Qualified immunity applies to suits against government officials in an effort to

  protect the public’s interest in a functioning government. See id. To that end,

  qualified immunity seeks to avoid “the general costs of subjecting officials to the

  risks of trial—distraction of officials from their governmental duties, inhibition of

  discretionary action, and deterrence of able people from public service.” Mitchell,

  472 U.S. at 526 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 816 (1982)).14


  14
    For similar reasons, courts have recognized the need for immediate appeals under
  the collateral order doctrine from categories of orders denying a government
                                              32
Appellate Case: 20-1230      Document: 010110693741       Date Filed: 06/07/2022    Page: 33



        Courts, however, “hesita[te] to extend immunity from suit to a private party

  without a statutory basis” to do so because “[i]mmunity from suit is a benefit

  typically only reserved for governmental officials.” Gen. Steel Domestic Sales,

  L.L.C. v. Chumley, 840 F.3d 1178, 1182 (10th Cir. 2016). The Supreme Court has

  similarly stated that rationales underlying qualified immunity—“to safeguard

  government, and thereby to protect the public at large”—“are not transferable to

  private parties.” Wyatt, 504 U.S. at 168. The fact that the “ministerial exception”

  applies only to private religious organizations, then, counsels against treating the

  “ministerial exception” like an immunity from suit, under both Supreme Court and

  Tenth Circuit precedent.



  official’s claim to absolute immunity. See Mitchell, 472 U.S. at 525 (citing Nixon v.
  Fitzgerald, 457 U.S. 731 (1982)). In recognizing both qualified and absolute
  immunity, the Supreme Court has “consistently held that government officials are
  entitled to some form of immunity from suits for damages” in order to protect “public
  officers . . . from undue interference with their duties and from potentially disabling
  threats of liability.” Harlow, 457 U.S. at 806. Absolute immunity applies to
  “officials whose special functions or constitutional status requires complete
  protection from suit,” like legislators acting in their legislative capacity, judges
  acting in their judicial capacity, and prosecutors and executive officers engaged in
  adjudicative functions, as well as the President of the United States. Id. “For
  executive officials in general, however, . . . qualified immunity represents the norm,”
  in an effort “to balance competing values: not only the importance of a damages
  remedy to protect the rights of citizens, but also ‘the need to protect officials who are
  required to exercise their discretion and the related public interest in encouraging the
  vigorous exercise of official authority.’” Id. (quoting Butz v. Economou, 438 U.S.
  478, 506 (1978)). Courts also recognize immediate appeals under the collateral order
  doctrine from categories of orders denying a government’s claim to Eleventh
  Amendment immunity, see P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,
  506 U.S. 139, 141 (1993), as well as a foreign government’s claim to immunity, see
  Herx, 772 F.3d at 1090 (7th Cir.).

                                             33
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022     Page: 34



        The dissent incorrectly suggests that we are concerned about applying the

  collateral order doctrine generally in civil cases between private parties. Not so. As

  the cases cited by the dissent illustrate, immediately appealable collateral orders can

  arise in the course of private civil litigation.15 Our specific concern is instead with

  the dissent’s unprecedented extension of immunity to private religious organizations

  in order to protect them from the burdens of even litigating claims brought against

  them by employees alleging illegal employment discrimination. Since the dissent

  fails to establish the necessary predicate that the “ministerial exception” protects

  churches from even litigating a Title VII claim, it has no other basis to seek to apply

  the Cohen collateral order doctrine.

        Treating the “ministerial exception” as protecting religious employers from the

  burdens of litigation based on the First Amendment does not make sense in the bigger

  picture of religious organizations and the legal system. Although religious

  institutions enjoy some protections under the “ministerial exception,” religious

  institutions do not “enjoy a general immunity from secular laws.” Our Lady, 140

  S. Ct. at 2060; see also Ohio C.R. Comm’n v. Dayton Christian Schs., Inc., 477 U.S.

  619, 628 (1986) (“Even religious schools cannot claim to be wholly free from some



  15
    Los Lobos Renewable Power, LLC v. AmeriCulture, Inc., 885 F.3d 659 (10th Cir.
  2018), is one such example. But that case otherwise has no relevance to the issues
  before us. It dealt with the application of a unique New Mexico statute providing
  expedited procedures in a narrow class of litigation described as “strategic lawsuits
  against public participation,” or “SLAPP.” Id. at 662. Here, of course, there is no
  SLAPP claim and obviously no need to apply the New Mexico law.

                                             34
Appellate Case: 20-1230    Document: 010110693741        Date Filed: 06/07/2022    Page: 35



  state regulation.”). Religious entities can be sued on myriad theories. See

  Skrzypczak, 611 F.3d at 1244–46 (discussing lawsuits that can and cannot be brought

  against religious organizations); Tomic v. Catholic Diocese, 442 F.3d 1036, 1039–40

  (7th Cir. 2006) (same), overruled on other grounds by Hosanna-Tabor, 565 U.S. at

  195 n.4 (holding “ministerial exception” is not jurisdictional).

         As just one example, religious employers can be sued by their non-ministerial

  employees for violating anti-discrimination employment statutes. See, e.g., Rayburn,

  772 F.2d at 1169. That highlights the importance of the merits question at issue in

  this appeal. If the employee is a minister, suit over the employment discrimination

  claims ends. But if the employee is not a minister, then those claims must be

  resolved according to our normal jurisprudential process.

         In summary, Faith Christian has failed to cite any case specifically treating the

  “ministerial exception” as protecting a religious employer from litigation itself. Such

  a position is contrary to our legal system’s treatment of religious entities generally—

  they are protected by the First Amendment, certainly, but are generally not excused

  from complying with generally applicable government regulation or from being haled

  into court.

                c. The grounds Faith Christian asserts for extending qualified
                immunity to a private religious employer are not persuasive

         Faith Christian’s argument for an immediate appeal is premised on treating the

  “ministerial exception” like qualified immunity. The dissent adopts that argument.

  Both advance two justifications for extending qualified immunity from suit to private


                                             35
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022       Page: 36



  religious employers—Hosanna-Tabor treated the “ministerial exception” as an

  immunity from suit and the “ministerial exception” is a structural limitation on the

  court’s authority to act. Neither justification is a correct statement of the law.

                      i. Hosanna-Tabor did not treat the “ministerial exception” as
                      immunizing a private religious employer from suit

        Faith Christian contends that the Supreme Court, in first recognizing the

  “ministerial exception” in Hosanna-Tabor, treated the “ministerial exception” as

  immunizing religious employers, not just from liability, but from suit itself.

  Hosanna-Tabor, however, never addressed the “ministerial exception” in terms of an

  immunity of any kind. Instead, it treated the “ministerial exception” as an

  affirmative defense and never once referred to it as an immunity from suit.16

  Hosanna-Tabor’s reasoning suggests only that the “ministerial exception” protects

  religious employers from liability under Title VII for employment discrimination

  claims asserted against the religious employer by its ministers. Tellingly,

  Hosanna-Tabor held that the “ministerial exception” is “not a jurisdictional bar,” but

  instead “operates as an affirmative defense to an otherwise cognizable claim . . .

  because the issue presented by the exception is ‘whether the allegations the plaintiff

  makes entitle him to relief,’ not whether the court has ‘power to hear [the] case.’”

  565 U.S. at 195 n.4 (quoting Morrison, 561 U.S. at 254) (emphasis added).




  16
     Similarly, immunity is never mentioned or suggested by the Supreme Court in its
  later, closely related case of Our Lady.

                                             36
Appellate Case: 20-1230     Document: 010110693741         Date Filed: 06/07/2022    Page: 37



        Hosanna-Tabor stated that it would interfere with a church’s “internal

  governance” to require the “church to accept or retain an unwanted minister, or

  punish[] a church for failing to do so.” Id. at 188. That reasoning, of course, does

  not preclude the need for a fact-finder first to determine whether the plaintiff is or is

  not in fact a minister. Hosanna-Tabor also held that to grant the relief the

  employee-minister sought in that case—reinstatement and damages—would violate

  the First Amendment, and it concluded that, because the employee in that case was a

  minister, “the First Amendment requires dismissal.” Id. at 194. All of that language

  from Hosanna-Tabor suggests that the “ministerial exception” is a defense that

  protects a religious employer from ultimate liability under Title VII from a plaintiff

  who is found to be a minister but not from the normal judicial process to make that

  predicate determination of whether the plaintiff-employee is in fact a minister.17

        In arguing to the contrary, Faith Christian and the dissent rely on

  Hosanna-Tabor’s use of the word “bar” several times—i.e., stating that the

  ministerial exception “bars . . . suit” over a religious employer’s decision to fire the

  plaintiff, id. at 196. According to Faith Christian, the use of the word “bar,” without

  more, “establishes” that the “ministerial exception” immunizes a private religious



  17
    As noted previously, nothing in this litigation requires Faith Christian to employ an
  unwanted minister. It has the power, and has already exercised that power, to
  discharge Tucker. The only issue in this case is damages. If at trial Faith Christian
  shows that the discharge was protected under the “ministerial exception” or if it is
  otherwise defensible, Faith Christian would not have to respond in damages for its
  decision.

                                              37
Appellate Case: 20-1230    Document: 010110693741         Date Filed: 06/07/2022    Page: 38



  employer from suit under Title VII. However, it would be odd indeed and contrary to

  the clear language and reasoning in Hosanna-Tabor if Hosanna-Tabor reached the

  unprecedented result advanced by Faith Christian, extending immunity from suit to

  private religious employers without expressly addressing and explaining its decision

  to do so. It would be odder still for the Court to do so simply by using such a

  generally applicable term as “bar.” This is especially true in Hosanna-Tabor, where

  the Court expressly stated that the “ministerial exception” is “not a jurisdictional

  bar,” but instead “operate[s] as an affirmative defense to an otherwise cognizable

  claim . . . because the issue presented by the exception is ‘whether the allegations the

  plaintiff makes entitle him to relief,’ not whether the court has ‘power to hear [the]

  case.’” 565 U.S. at 195 n.4 (quoting Morrison, 561 U.S. at 254) (emphasis added).18

        The Supreme Court uses the term “bar” in many different contexts. As just

  one example which unmistakably contradicts the dissent’s reliance on the word “bar”

  in this case, the Supreme Court in Digital Equipment distinguished orders holding

  “that an action is barred on claim preclusion principles” from orders involving an

  “entitlement to ‘avoid suit altogether,’” like qualified immunity. 511 U.S. at 873–75

  (emphasis added) (quoting Lauro Lines s.r.l. v. Chasser, 490 U.S. 495, 501 (1989),

  and citing Mitchell, 472 U.S. 511).19


  18
    The Supreme Court has more generally warned courts to be cautious when using
  the label “jurisdictional.” See Kontrick v. Ryan, 540 U.S. 443, 454–55 (2004).
  19
    Hosanna-Tabor simply did not address whether any church defense immunizes a
  religious employer from litigation on a minister’s employment discrimination claims.
  A fair reading of that case as a whole does not suggest any conscious attempt by the
                                             38
Appellate Case: 20-1230     Document: 010110693741      Date Filed: 06/07/2022     Page: 39



        The dissent’s contention, that Hosanna-Tabor’s use of the word “bar” all by

  itself implicitly extended qualified immunity from suit to private religious employers

  is unpersuasive.20

                       ii. Faith Christian has not established that the “ministerial
                       exception” is a “structural” limitation on a court’s authority
                       sufficient to immunize private religious employers from suit
                       under Title VII

        Reiterating, Hosanna-Tabor held that the “ministerial exception” is “not a

  jurisdictional bar” and does not implicate a court’s “‘power to hear [the] case.’” 565

  U.S. at 195 n.4 (quoting Morrison, 561 U.S. at 254). Faith Christian nevertheless

  attempts an end-run around this clear Supreme Court language, trying to make the

  same argument we have just rejected by dressing it up in different clothes—e.g.,

  trying to advance the same argument this time under the rubric of a structural




  Supreme Court to give the word “bar” the weight the dissent would give it. Neither
  the dissent nor the parties have cited any case giving Hosanna-Tabor’s use of the
  term “bar” the expansive and novel reading suggested by Faith Christian and the
  dissent. Nor have we found any such case. The dissent points to the Sixth Circuit’s
  Conlon decision. But Conlon did not address immunity. Instead, it relied on
  Hosanna-Tabor to hold that a religious employer cannot waive the application of the
  “ministerial exception” defense once it has been determined that the
  plaintiff-employee qualifies as a minister. 777 F.3d at 833–36. Neither the Supreme
  Court nor this Court has addressed that waiver question. But waiver, in any event, is
  not the same as an immunity from suit that Faith Christian seeks here.
  20
    The dissent also relies on this court’s use of the term “adjudication” in Bryce, a
  pre-Hosanna Tabor Tenth Circuit case, 289 F.3d at 656. While Bryce discussed the
  “ministerial exception,” its ruling was based only on the church autonomy doctrine.
  See id. at 651, 658 n.2.

                                            39
Appellate Case: 20-1230    Document: 010110693741        Date Filed: 06/07/2022    Page: 40



  limitation on courts’ authority to rule on an employment discrimination claim. Faith

  Christian’s argument is still not persuasive.

                             a. The three out-of-circuit cases on which Faith
                             Christian relies are inapposite

        Faith Christian cites three cases from other circuits in support of its

  structural-limitations argument—Conlon, 777 F.3d 829 (6th Cir.); Lee, 903 F.3d 113

  (3d Cir.); and Tomic, 442 F.3d 1036 (7th Cir.). None of these three cases are binding

  on us. But, in any event, each of them is distinguishable. None of the three address

  the question of whether the “ministerial exception” immunizes a religious employer

  from litigating employment discrimination claims. Instead, each of those cases

  addressed only the question of whether a religious employer could waive (or forfeit)

  a “ministerial exception” defense. Further, each of the three cases addressed the

  waiver question only after it was clear that the plaintiff-employee was a minister.

  That, too, differs from this case. Of greater concern, the specific language from

  those cases on which Faith Christian relies contradicts Hosanna-Tabor’s express

  language indicating that the “ministerial exception” does not implicate a court’s

  power to hear an employment discrimination claim.

        In Conlon, for example, the Sixth Circuit expressly stated that, before deciding

  whether a religious employer could “waive[]” its “ministerial exception” defense, the

  court first had to “consider whether the ministerial exception would otherwise apply

  to the[] facts” plaintiff alleged. 777 F.3d at 833. The Sixth Circuit then determined

  that the plaintiff-employee in that case was a minister and, thus, that the employer


                                             40
Appellate Case: 20-1230     Document: 010110693741       Date Filed: 06/07/2022       Page: 41



  could assert the “ministerial exception.” Id. at 832, 834–35. Only after that did

  Conlon cite the First Amendment and state the generally accepted principle that the

  “government cannot dictate to a religious organization who its spiritual leaders will

  be.” Id. at 835–36. On that basis, Conlon rejected the plaintiff-employee’s assertion

  that the employer had “waived” its “ministerial exception” defense, ruling that the

  “ministerial exception” cannot be waived.” Id. at 836.

         In Lee, a Third Circuit case, there was no dispute that the plaintiff-employee,

  the pastor of a Baptist church, qualified as a minister. Lee sued the church, alleging

  the church had breached its employment contract with Lee. 903 F.3d at 116–18. Lee

  moved for summary judgment and, in its defense, the Church responded by asserting

  several defenses, but not the “ministerial exception.” Id. at 118 & n.2. It was the

  district court which, sua sponte, raised the “ministerial exception” and eventually

  granted the non-moving Church summary judgment on that basis. Id. at 118. The

  Third Circuit ruled that the employer had not “waived” the affirmative “ministerial

  exception” defense because it “is rooted in constitutional limits on judicial

  authority.” Id. at 118 n.4. Alternatively, the court noted that Lee did not argue

  waiver to the district court. Id.

         In Tomic, a pre-Hosanna-Tabor case, the Seventh Circuit treated the

  “ministerial exception” as a jurisdictional limitation, see 442 F.3d at 1039, a

  proposition which the Supreme Court later rejected in Hosanna-Tabor, see 565 U.S.

  at 195 n.4. In a general discussion, Tomic noted “that federal courts cannot always

  avoid taking a stand on a religious question.” 442 F.3d at 1039. Where, for example,

                                             41
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022     Page: 42



  a church designated all of its employees, including the janitor, as a minister, a “court

  would have to determine whether under the actual law of the church in question . . .

  janitors really were ministers.” Id. But under the specific facts that the

  plaintiff-employee alleged in Tomic, the Seventh Circuit held that the

  plaintiff-employee, as the music director for a Catholic diocese, qualified as a

  minister. Id. at 1040–41. After reaching that conclusion, the Seventh Circuit

  considered “whether it makes a difference that the diocese represents itself as an

  ‘equal opportunity’ employer.” Id. at 1041. The court held it did not make a

  difference because “the ministerial exception, like the rest of the internal-affairs

  doctrine, is not subject to waiver or estoppel.” Id. at 1042.

        None of these three out-of-circuit cases binds this Court. Furthermore, and of

  most concern, the language from each of these cases on which Faith Christian

  relies—language referring to the “ministerial exception” as a “structural” or a

  constitutional “limitation” on a court’s “authority”—contradicts Hosanna-Tabor’s

  language explicitly stating that the “ministerial exception” is not jurisdictional and

  does not implicate the question of “whether the court has ‘power to hear [the] case.’”

  565 U.S. at 195 n.4 (quoting Morrison, 561 U.S. at 254). Moreover, although the

  post-Hosanna-Tabor cases of Conlon and Lee recognized that Hosanna-Tabor held

  that the “ministerial exception” is not jurisdictional, neither Conlon nor Lee

  acknowledged and addressed the Supreme Court’s further language indicating that

  the “ministerial exception” does not implicate a court’s “‘power to hear [the] case,’”



                                             42
Appellate Case: 20-1230     Document: 010110693741      Date Filed: 06/07/2022      Page: 43



  id. (quoting Morrison, 561 F.3d at 254). (Neither Faith Christian nor the dissent

  address this language from Hosanna-Tabor, either.)

         Beyond that significant problem, none of these three cases address the

  question presented here, which is whether the category of orders denying a religious

  employer summary judgment on its “ministerial exception” defense should be

  immediately appealable. Nor do any of these three cases address whether the

  “ministerial exception” immunizes a religious employer from ever having to litigate

  its minister’s employment discrimination claims. Instead, the three cases cited by

  Faith Christian address only whether an employer can “waive” (or forfeit) its

  affirmative “ministerial exception” defense, once it has been determined that the

  plaintiff-employee is a minister. That waiver question, which neither the Supreme

  Court nor this Court has addressed, is not analogous to the immunity from suit Faith

  Christian seeks here. For myriad reasons, then, these three cases on which Faith

  Christian relies are not helpful.

                              b. The Establishment Clause requires that courts avoid
                              only excessive entanglement

         Faith Christian relies on the Establishment Clause’s admonition that courts

  avoid excessive entanglement with religion to argue that the “ministerial exception”

  is a “structural” limitation on a court’s authority to adjudicate an employment

  discrimination claim. But “[e]ntanglement must be ‘excessive’ before it runs afoul of

  the Establishment Clause.” Agostini v. Felton, 521 U.S. 203, 233 (1997).




                                            43
Appellate Case: 20-1230    Document: 010110693741        Date Filed: 06/07/2022      Page: 44



        A district court’s decision to deny a religious employer summary judgment

  because there are disputed issues of fact material to whether or not the

  plaintiff-employee is a minister does not represent excessive entanglement. See

  generally id. (noting “[i]nteraction between church and state is inevitable”). Instead,

  the fact finder must determine whether the plaintiff-employee is a minister before

  deciding whether the “ministerial exception” applies in a given case. If the

  plaintiff-employee is not a minister, there is no entanglement with religion and the

  “ministerial exception” does not apply. Religious institutions do not “enjoy a general

  immunity from secular laws.” Our Lady, 140 S. Ct. at 2060. Instead, applying

  neutral and generally applicable laws to religious institutions ordinarily does not

  violate the First Amendment. See Fulton v. City of Philadelphia, 141 S. Ct. 1868,

  1876–77 (2021) (citing cases). Faith Christian, thus, is subject to Title VII

  discrimination claims brought against it by a non-ministerial employee. See

  Rayburn, 772 F.3d at 1169 (4th Cir.). Requiring Faith Christian to litigate to

  resolution here the genuinely disputed predicate factual issue of whether or not

  Tucker is a minister does not amount to an excessive entanglement of courts with

  religion. It is instead a necessary factual determination that will resolve whether the

  “ministerial exception” even applies in the first place. And, where there is a

  genuinely disputed factual issue as to whether an employee qualifies as a “minister,”

  a jury must resolve that predicate material factual dispute. That cannot be avoided in

  light of the fact-intensive nature of the question, as emphasized by the Supreme



                                             44
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022     Page: 45



  Court in both Our Lady, 140 S. Ct. at 2066–67, and Hosanna-Tabor, 565 U.S. at 190–

  94.

        Faith Christian disagrees, asserting that allowing this case to proceed to merits

  discovery and possibly a trial will require the district court’s excessive entanglement

  with religion. But determining the narrow binary factual question of whether a

  particular plaintiff is or is not a minister of the defendant church is not excessive

  entanglement. If the determination is that the plaintiff is not a minister, requiring the

  church to stand trial on an employment discrimination claim, or indeed other secular

  claims, is not excessive entanglement or even entanglement at all. If Faith Christian

  were entitled to immunity here it would be “immunity by ipse dixit”—immunity

  because Faith Christian simply declared Tucker (and indeed nearly all of its

  employees) to be ministers.

        If this case goes to trial, it does not reasonably mean that even a jury will ever

  be required to resolve any religious dispute. Instead, the district court could instruct

  the jury to decide first whether Tucker is a minister (without regard to whether he is a

  faithful or feckless minister); if Tucker is determined to be a minister, the jury’s

  inquiry ends. Only if the jury finds that Faith Christian failed to prove that Tucker is

  a minister can the jury then decide the secular merits of Tucker’s Title VII (and

  Colorado law) claims.

        To hold otherwise would place a religious employer above the law, and that is

  not the purpose of the “ministerial exception.”



                                             45
Appellate Case: 20-1230     Document: 010110693741        Date Filed: 06/07/2022    Page: 46



                             c. Faith Christian has not cited any case where an
                             interlocutory ruling denying dismissal of a claim
                             against a party based on the Establishment Clause was
                             immediately appealable

        Faith Christian has not cited, nor have we found, any case permitting an

  immediate collateral-order appeal challenging a court’s decision to decline to dismiss

  secular claims based on the Establishment Clause’s prohibition against courts’

  excessive entanglement with religion.

        Faith Christian mentions Whole Women’s Health v. Smith, 896 F.3d 362 (5th

  Cir. 2018), but the circumstances at issue there were very different from this case. In

  Smith, the district court issued a discovery order requiring the Texas Conference of

  Catholic Bishops (“Conference”), which was not a party to the litigation, to produce

  its “internal communications.” Id. at 364. The Fifth Circuit permitted an immediate

  appeal from that decision under the collateral order doctrine because the contested

  discovery order conclusively determined that the non-party Conference had to turn

  over its internal communications and, because the discovery order was directed to a

  non-party, it was effectively unreviewable following a final judgment entered in the

  parties’ litigation. Id. at 367–69. That is a very different situation than the one

  presented here, where a party-defendant (Faith Christian) seeks an immediate

  collateral-order appeal from the denial of summary judgment on its affirmative

  defense because there remain material factual disputes that a jury must decide. Here,

  Faith Christian can challenge that finding after final judgment if an adverse judgment

  is ultimately rendered against it.


                                             46
Appellate Case: 20-1230    Document: 010110693741        Date Filed: 06/07/2022    Page: 47



                              d. Conclusion as to Faith Christian’s structural
                              argument

        Bringing this discussion full circle, Hosanna-Tabor expressly held that the

  “ministerial exception” is not jurisdictional. See 565 U.S.at 195 n.4. But even if,

  directly contrary to Hosanna-Tabor’s clear language, we treated the “ministerial

  exception” as jurisdictional, that would not entitle Faith Christian to an immediate

  appeal. Even decisions denying dismissal based on the lack of subject matter or

  personal jurisdiction are generally not immediately appealable. See 15A Wright &

  Miller §§ 3911.3, 3911.4.

        Furthermore, even if, again contrary to Hosanna-Tabor’s express language, we

  instead relied on the Establishment Clause to treat the “ministerial exception” as a

  limitation on a court’s authority to adjudicate an employee’s discrimination claim,

  Faith Christian would still not be entitled to an immediate appeal. Any limitation the

  “ministerial exception” imposes is only conditional and would not be triggered unless

  and until the religious employer established as a matter of fact that the employee

  qualified as a minister. The Establishment Clause’s admonition that courts avoid

  excessive entanglement with religion would have no application if the employee was

  found not to be a minister. And, as already explained, and as emphasized by the

  Supreme Court in Hosanna-Tabor and Our Lady, because the determination of

  whether or not an employee is a minister involves a fact-intensive inquiry, the denial

  of summary judgment on that issue because there are material factual disputes does

  not justify an immediate appeal under the collateral order doctrine.


                                            47
Appellate Case: 20-1230    Document: 010110693741        Date Filed: 06/07/2022      Page: 48



        Many of the arguments made by Faith Christian, the dissent and a number of

  amici to the contrary simply presuppose that the plaintiff-employee will always be a

  minister. Those arguments are not realistic. They ignore the possibility, presented

  here, that a district court will conclude that summary judgment cannot be entered for

  the religious employer because there are genuinely disputed material facts that a jury

  must resolve. If a jury’s resolution of those facts indicates that the employee is not a

  minister, then the Establishment Clause is not implicated.

               c. Conclusion as to Cohen’s third requirement

        We conclude that the “ministerial exception” is not analogous to qualified

  immunity and does not immunize religious employers from the burdens of litigation

  itself. While the “ministerial exception” does protect a religious employer from

  liability on claims asserted by a “minister” who alleges that the employer violated

  anti-discrimination employment laws, any error the district court makes in failing to

  apply that affirmative defense can be effectively reviewed and corrected through an

  appeal after final judgment is entered in the case.

        3. Faith Christian also cannot meet Cohen’s first requirement, that the
        category of orders being appealed conclusively determine the disputed
        question

        Because we conclude that Faith Christian has failed to establish that this

  category of orders satisfies the third Cohen prong, we need not address whether Faith

  Christian satisfied Cohen’s first prong—that the category of orders being appealed

  conclusively determine the disputed question, whether an employee qualifies as a

  minister. See Coopers & Lybrand, 437 U.S. at 468 (applying Cohen, 337 U.S. 541).

                                             48
Appellate Case: 20-1230       Document: 010110693741      Date Filed: 06/07/2022     Page: 49



  But Faith Christian cannot satisfy Cohen’s first requirement either. It is clear that the

  district court denied summary judgment because a jury must resolve the genuinely

  disputed fact question of whether Tucker was a “minister”; that ruling unquestionably

  did not “conclusively determine the disputed question” of Tucker’s ministerial status,

  Coopers & Lybrand, 437 U.S. at 468 (emphasis added). Instead, the district court’s

  decision clearly contemplates further factual proceedings to resolve that disputed

  issue of fact of Tucker’s ministerial status vel non.

        As with the third Cohen requirement, again the dissent can only conclude that

  the first Cohen requirement is satisfied if the “ministerial exception” immunizes

  religious employers even from suit under Title VII. But, as explained in our

  discussion of the third Cohen requirement, this is an incorrect characterization of the

  “ministerial exception.21


  21
    Because Faith Christian has failed to meet either Cohen’s first or third
  requirements for immediate appeal under the collateral order doctrine, we have no
  interlocutory jurisdiction to address the merits of the district court’s decision to deny
  Faith Christian summary judgment on its “ministerial exception” defense. The
  dissent addresses the merits of that question and concludes the district court erred;
  that is, the dissent concludes that the factual question of whether Tucker was a
  “minister” should be taken from a jury and decided in the first instance by this court.
  We have two concerns about the dissent’s merits discussion. First, the dissent
  contends that the district court failed to identify specific factual disputes that
  preclude summary judgment. But that is not so. The district court laid out in
  extensive detail each side’s evidence on the question of whether Tucker was a
  minister (Aplt. App. 274–82) and then held that “whether Mr. Tucker was a
  ‘minister’ within the meaning of the ‘ministerial exception’ is genuinely disputed on
  the evidence presented” and that a reasonable jury considering that competing
  evidence could find either that Tucker was, or was not, a minister (id. at 284).

        Second, the dissent asserts that it views that competing evidence in the light
  most favorable to Tucker, but then relies on Faith Christian’s evidence. As the
                                             49
Appellate Case: 20-1230      Document: 010110693741       Date Filed: 06/07/2022     Page: 50



                                   III. CONCLUSION

         The Supreme Court could of course extend the scope of the collateral order

  doctrine to allow interlocutory appeals of cases like the one before us. But until and

  unless that occurs, our task is to apply current existing law, which we have tried

  faithfully to do. Only a very small number of orders qualify categorically as

  immediately appealable under the collateral order doctrine. Faith Christian has not

  shown that the category of orders at issue here—decisions denying a religious

  employer summary judgment on the employer’s “ministerial exception” defense

  because of a genuine dispute of material issues of fact—cannot be effectively

  reviewed at the conclusion of the litigation. We, therefore, do not have jurisdiction

  under the collateral order doctrine to consider this appeal and, accordingly, DISMISS

  it for lack of jurisdiction.




  district court explained the evidence, Faith Christian’s evidence was primarily
  self-serving documents describing Tucker’s position, like an extension agreement and
  teacher handbook, while Tucker’s evidence addressed the actual “facts and
  circumstances of his employment.” (Aplt. App. 284.) The district court noted that, if
  a jury believed Tucker’s evidence, the jury “could rationally” find that he was not a
  “minister.” Id. Furthermore, Faith Christian’s documents on which the dissent relies
  appear to classify all teachers and indeed all staff members as “ministers.” Such an
  indiscriminate blanket statement giving ministerial status to essentially its entire staff
  is contrary to the case-specific inquiry as to whether a given employee should be
  deemed a “minister” for purposes of the “ministerial exception.” See Fratello, 863
  F.3d at 207 (2d Cir.) (noting that religious employer “cannot insulate itself from . . .
  liability by bestowing hollow ministerial titles upon many or all of its employees”);
  see also Tomic, 442 F.3d at 1039 (7th Cir.). We lack jurisdiction to consider the
  merits of the district court’s decision and so we do not address those merits in detail.
  But there are concerns about the dissent’s discussion of those merits.
                                             50
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 51



  Gregory Tucker v. Faith Bible Chapel, No. 20-1230
  BACHARACH, J., dissenting

        This case involves an employment dispute and the ministerial

  exception. This exception stems from the Religion Clauses of the First

  Amendment and bars courts from considering employment disputes

  between religious bodies and their ministers. Hosanna-Tabor Evangelical

  Lutheran Church & Sch. v. EEOC, 565 U.S. 171, 188 (2012); Our Lady of

  Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049, 2060 (2020). By

  barring consideration of these disputes, the ministerial exception protects

  the free exercise of religion and prevents judicial entanglement in religious

  matters. Hosanna-Tabor, 565 U.S. at 188.

        The defendant (Faith Bible Chapel) sought summary judgment 1 based

  on the ministerial exception, arguing that the plaintiff (Mr. Gregory

  Tucker) had been employed as a minister. But the district court denied

  summary judgment and reconsideration. 2 Faith Bible appeals, arguing that

             appellate jurisdiction exists under the collateral-order doctrine
              and




  1
       Faith Bible moved to dismiss, and the district court converted the
  motion to one for summary judgment.
  2
       The district court granted Faith Bible’s motion for summary
  judgment on a claim under Title VI, but that claim does not bear on this
  appeal.
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 52



             the ministerial exception bars relief. 3

        The majority concludes that we lack jurisdiction, but I respectfully

  disagree. In my view, we have appellate jurisdiction under the collateral-

  order doctrine. With jurisdiction, we should reverse because the undisputed

  evidence shows that Mr. Tucker was acting as a minister when his

  employment ended. So I respectfully dissent.

  I.    After his employment ended, Mr. Tucker sued.

        Mr. Tucker worked as a teacher and as a Director of Student

  Life/Chaplain at a religious school, Faith Christian Academy. But parents

  of the students bristled when Mr. Tucker led a program on race and faith,

  and school officials later stripped Mr. Tucker of his position as a Director

  of Student Life/Chaplain. About a month later, school officials also

  terminated his employment as a teacher.

        The termination led to a suit against the school’s operator, Faith

  Bible, under Title VII and Colorado law for retaliating against Mr.

  Tucker’s anti-racist statements. In response, Faith Bible attributes the

  termination to a disagreement about Mr. Tucker’s interpretation of

  scriptural passages.




  3
        Faith Bible also asserts a church-autonomy defense, which the
  majority treats as underdeveloped. I express no opinion on the development
  of that defense.

                                         2
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 53



         The substantive issue on appeal is whether a genuine dispute of

  material fact existed regarding Mr. Tucker’s status as a minister.

  II.    We should consider all of Mr. Tucker’s jurisdictional challenges.

         Faith Bible argues that Mr. Tucker conceded multiple jurisdictional

  arguments by failing to respond to them when he briefed jurisdiction. But

  parties cannot waive challenges to appellate jurisdiction. Tuck v. United

  Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). So we should

  consider all of Mr. Tucker’s jurisdictional challenges.

  III.   The ministerial exception involves a defense against suit, not just
         against liability.

         Consideration of these jurisdictional challenges turns on the nature

  of the ministerial exception. Mr. Tucker considers this exception like any

  ordinary affirmative defense, serving only the personal interests of private

  individuals to avoid personal liability for private wrongs. In my view,

  however, the ministerial exception also serves as a structural safeguard

  against judicial meddling in religious disputes. As a structural safeguard,

  the ministerial exception protects religious bodies from the suit itself—

  unlike most affirmative defenses that protect only against liability.

         A.   Affirmative defenses that immunize a party from suit must
              serve some value of a high order.

         The nature of the ministerial exception matters because appellate

  jurisdiction ordinarily arises only after the district court has entered a final

  order. 28 U.S.C. § 1291. But some orders warrant earlier appellate review

                                         3
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 54



  because they concern not just a defense against liability but also a “right

  not to stand trial.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). This

  right exists only rarely, when it’s “embodied in a constitutional or

  statutory provision entitling a party to immunity from suit.” Digit. Equip.

  Corp. v. Desktop Direct, Inc., 511 U.S. 863, 874 (1994).

        We proceed cautiously when characterizing a defense as a protection

  from the suit itself rather than just liability. Will v. Hallock, 546 U.S. 345,

  350 (2006). For this characterization, we consider whether delayed review

  would “imperil . . . a substantial public interest or some value of a high

  order.” Mohawk Indus. v. Carpenter, 558 U.S. 100, 107 (2009) (quoting

  Will, 546 U.S. at 352–53). The Supreme Court has identified values of a

  “high order” in defenses involving qualified immunity, absolute immunity,

  Eleventh Amendment immunity, and double jeopardy. Will, 546 U.S.

  at 352. These defenses serve values of a high order like the separation of

  powers, the efficiency of government, the discretion of governmental

  officials, the State’s dignitary interests, and the mitigation of power

  imbalances between governmental and private litigants. Id. at 352–53.

        Consider qualified immunity, which shields government officials

  from suits for damages unless the official violates a clearly established

  federal constitutional or statutory right. The Supreme Court treats qualified

  immunity as “an immunity from suit rather than a mere defense to liability”

  because the costs of litigation “can be peculiarly disruptive of effective

                                         4
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 55



  government.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (emphasis

  added) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 816 (1982)).

  Government can be disrupted by

             distracting “officials from their governmental duties,”

             “inhibit[ing] discretionary action,” and

             “deterr[ing] . . . able people from public service.”

  Id. (quoting Harlow v. Fitzgerald, 457 U.S. 800, 816 (1982)).

        Consider also absolute immunity, which is an affirmative defense

  that prevents civil liability for official acts by certain governmental actors.

  Nixon v. Fitzgerald, 457 U.S. 731, 744–47, 755 (1982). This affirmative

  defense stems from the structural separation of powers among the branches

  of government. Id. at 748. Given the importance of this structural

  protection, the Supreme Court treats absolute immunity as immediately

  appealable. Id. at 742–43; see also Will, 546 U.S. at 352 (stating that

  immediate appealability in Nixon v. Fitzgerald was based on concern that

  delay of an appeal would compromise separation of powers).

        And consider Eleventh Amendment immunity, which bars federal

  suits against states. P. R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,

  506 U.S. 139, 141, 144 (1993). To relieve states of burdensome suits and

  to ensure vindication of a state’s dignitary interests, the Supreme Court

  treats Eleventh Amendment immunity as immediately appealable,



                                         5
Appellate Case: 20-1230   Document: 010110693741     Date Filed: 06/07/2022   Page: 56



  characterizing it as an affirmative defense protecting values of a high

  order. Will, 546 U.S. at 352–53.

        A final example involves the Double Jeopardy Clause, which protects

  an individual from being punished twice for the same offense. Abney v.

  United States, 431 U.S. 651, 661 (1977). Immediate appellate review is

  needed because the government’s prosecutorial power can subject

  individuals “to embarrassment, expense and ordeal . . . to live in a

  continuing state of anxiety.” Will, 546 U.S. at 352 (quoting Abney, 431

  U.S. at 661–62).

        B.    The ministerial exception protects values of a high order by
              carrying out a constitutional mandate and preserving the
              structural separation of church and state.

        The ministerial exception also advances values of a high order,

  protecting religious bodies from burdensome litigation over religious

  doctrine and preserving the structural separation of church and state. These

  values compel courts to resolve application of the ministerial exception at

  an early stage of the litigation. Id. at 350–51.

        The unique nature of the ministerial exception stems from its origins

  in the Free Exercise and Establishment Clauses of the First Amendment,

  which “protect the right of churches and other religious institutions to

  decide matters ‘of faith and doctrine’ without government intrusion.” Our




                                         6
Appellate Case: 20-1230    Document: 010110693741   Date Filed: 06/07/2022   Page: 57



  Lady of Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049, 2060 (2020)

  (quoting Hosanna-Tabor, 565 U.S. at 186).

           The First Amendment’s protection extends to religious bodies’

  employment matters. Without limitations on judicial meddling in

  employment disputes, religious bodies might skew their employment

  decisions. For example, a religious body might hesitate to fire a minister

  even in the face of doctrinal disagreements. “There is the danger that

  churches, wary of EEOC or judicial review of their decisions, might make

  them with an eye to avoiding litigation or bureaucratic entanglement rather

  than upon the basis of their own personal and doctrinal assessments of who

  would best serve the pastoral needs of their members.” Rayburn v. Gen.

  Conf. of Seventh-Day Adventists, 772 F.2d 1164, 1171 (4th Cir. 1985). The

  potential cloud of litigation might also affect a religious body’s criteria for

  future vacancies in the ministry. See EEOC v. Cath. Univ. of Am., 83 F.3d

  455, 467 (D.C. Cir. 1996).

           The ministerial exception not only protects religious bodies from the

  need to skew their employment decisions, but also advances three

  structural values:

      1.        Protection of a religious body’s internal governance

      2.        Limitation on governmental power over religious matters

      3.        Prevention of judicial encroachment in matters of religion



                                          7
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 58



        First, in keeping with the Free Exercise Clause, the ministerial

  exception protects the internal governance of religious bodies by allowing

  them “to shape [their] own faith[s] and mission[s] through [the religious

  bodies’] appointments.” Id. The right to independently make employment

  decisions “ensures that the authority to select and control who will

  minister to the faithful—a matter ‘strictly ecclesiastical,’—is the church’s

  alone.” Id. at 194–95 (quoting Kedroff v. St. Nicholas Cathedral of Russian

  Orthodox Church in N. Am., 344 U.S. 94, 119 (1952)); see also Skrzypczak

  v. Roman Cath. Diocese, 611 F.3d 1238, 1243 (10th Cir. 2010) (“The

  ministerial exception preserves a church’s ‘essential’ right to choose the

  people who will ‘preach its values, teach its message, and interpret its

  doctrines, both to its own membership and to the world at large,’ free from

  the interference of civil employment laws.” (quoting Bryce v. Episcopal

  Church in the Diocese of Colo., 289 F.3d 648, 656 (10th Cir. 2002))).

        Second, under the Establishment Clause, the ministerial exception

  serves as a structural limit on governmental power over religious matters.

  See Conlon v. InterVarsity Christian Fellowship/USA, 777 F.3d 829, 836

  (6th Cir. 2015) (“The ministerial exception is a structural limitation

  imposed on the government by the Religion Clauses.”); Lee v. Sixth Mount

  Zion Baptist Church of Pittsburgh, 903 F.3d 113, 118 n.4 (3d Cir. 2018)

  (noting that the ministerial exception “is rooted in constitutional limits on

  judicial authority”); see also John Hart Ely, Democracy & Distrust:

                                        8
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 59



  A Theory of Judicial Review 94 (1980) (arguing that the Religion Clauses

  perform a “structural or separation of powers function”). The

  Constitution’s structural limitation prohibits governmental involvement “in

  religious leadership disputes.” Conlon, 777 F.3d at 836; see also Peter J.

  Smith & Robert Tuttle, Civil Procedure & the Ministerial Exception, 86

  Fordham L. Rev. 1847, 1880–81 (2018) (noting that the ministerial

  exception is “best understood as an effectuation of the Establishment

  Clause’s limits on governmental authority to decide strictly and purely

  ecclesiastical matters” (citing Hosanna-Tabor, 565 U.S. at 188–89)); Carl

  H. Esbeck, The Establishment Clause as a Structural Restraint on

  Governmental Power, 84 Iowa L. Rev. 1, 3–4 (1998) (arguing that the

  Establishment Clause serves as a “structural restraint on the government’s

  power to act on certain matters pertaining to religion”).

        Third, the ministerial exception confines the judiciary to issues

  requiring expertise in law, preventing judicial encroachment in matters of

  religion. Tomic v. Cath. Diocese of Peoria, 442 F.3d 1036, 1042 (7th Cir.

  2006), abrogated in part on other grounds, Hosanna-Tabor Evangelical

  Lutheran Church & Sch. v. EEOC, 565 U.S. 171 (2012). By confining

  courts to legal disputes, the ministerial exception preserves the separation

  of religious and legal realms, preventing “secular courts [from] taking on




                                        9
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 60



  the additional role of religious courts, as if the United States were a

  theocracy.” Id.

        Given these structural values, three circuits have held that the

  ministerial exception—unlike most other affirmative defenses—can’t be

  waived. See Lee v. Sixth Mount Zion Baptist Church of Pittsburgh, 903

  F.3d 113, 118 n.4 (3d Cir. 2018) (concluding that “the Church is not

  deemed to have waived [the ministerial exception] because the exception is

  rooted in constitutional limits on judicial authority”); Conlon v.

  InterVarsity Christian Fellowship/USA, 777 F.3d 829, 836 (6th Cir. 2015)

  (concluding that “the Constitution does not permit private parties to waive

  the First Amendment’s ministerial exception” because “[t]his

  constitutional protection is . . . structural”); Tomic v. Cath. Diocese of

  Peoria, 442 F.3d 1036, 1042 (7th Cir. 2006) (stating that “the ministerial

  exception . . . is not subject to waiver or estoppel”), abrogated in part on

  other grounds, Hosanna-Tabor Evangelical Lutheran Church & Sch. v.

  EEOC, 565 U.S. 171 (2012). No circuit has reached a contrary conclusion.

        The majority argues that the three opinions are distinguishable

  because they

             didn’t address whether the ministerial exception provides
              immunity from “litigation” (as opposed to immunity from
              liability),

             addressed only whether a religious body could “waive (or
              forfeit) a ‘ministerial exception defense,’” and


                                        10
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 61



             addressed waiver only after explaining that the claimant was a
              minister.

  These purported differences mean little.

        The majority is incorrect as to the first purported difference: The

  Sixth Circuit did treat the ministerial exception as a bar against the suit

  itself. In Conlon, the Sixth Circuit concluded that the ministerial exception

  was no longer waivable because the Supreme Court’s opinion in Hosanna-

  Tabor had treated the ministerial exception as a bar to suit rather than just

  as a defense against liability. Conlon v. Intervarsity Christian

  Fellowship/USA, 777 F.3d 829, 836 (6th Cir. 2015) (citing Hosanna-Tabor

  Evangelical Lutheran Church & Sch. v. E.E.O.C., 565 U.S. 171, 181–89

  (2012)); see pp. 15–16, below.

        The second purported difference fails to consider the courts’ reasons

  for treating the ministerial exception as nonwaivable. In Lee, for example,

  the parties didn’t raise the ministerial exception. Lee v. Sixth Mount Zion

  Baptist Church of Pittsburgh, 903 F.3d 113, 118 n.4 (3d Cir. 2018). But

  the Third Circuit considered the ministerial exception nonwaivable because

  it “is rooted in constitutional limits on judicial authority.” Id. In Conlon,

  the Sixth Circuit interpreted Hosanna-Tabor to prevent courts from ever

  considering the ministerial exception as waived because it “is a structural

  limitation imposed on the government by the Religion Clauses.” Conlon,

  777 F.3d at 836 (citing Hosanna-Tabor Evangelical Lutheran Church &


                                        11
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022    Page: 62



  Sch. v. E.E.O.C., 565 U.S. 171, 181–89 (2012)). As the Third and Sixth

  Circuits explained, they disallowed waiver because of the ministerial

  exception’s structural character.

        Finally, the majority states that the three courts discussed the merits

  (the claimant’s status as a minister) before discussing the inability to

  waive the ministerial exception. This statement is incorrect because Lee

  discussed waiver simultaneously with the merits. Lee, 903 F.3d at 118–23.

  Regardless of the sequence of these issues, however, why would the courts’

  organization of their opinions render the content distinguishable? The

  parties didn’t raise the ministerial exception in any of these cases, but each

  circuit held that the court had to address the issue anyway because of its

  unique structural quality, setting it apart from most other affirmative

  defenses.

        C.    Because the ministerial exception advances interests of a
              high order, the issue should be decided early in the
              litigation.

        The ministerial exception thus protects interests of a high order by

  maintaining the structural division between religious and governmental

  realms. Given these important interests, early resolution is necessary to

  avoid costly, burdensome litigation between religious bodies and their




                                        12
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 63



  ministers. 4 See Rayburn v. General Conference of Seventh-Day Adventists,

  772 F.2d 1164, 1171 (4th Cir. 1985) (stating that Title VII actions can be

  lengthy and subject churches to “subpoena, discovery, cross-examination,

  the full panoply of legal process designed to probe the mind of the church

  in the selection of its ministers”); see also EEOC v. Cath. Univ. of Am.,

  83 F.3d 455, 467 (D.C. Cir. 1996) (concluding that the EEOC’s two-year

  investigation into a minister’s claim, combined with extensive pretrial

  inquiries and a trial, “constituted an impermissible entanglement with

  judgments that fell within the exclusive province of the Department of

  Canon Law as a pontifical institution”). And early resolution will soften

  the disruption into a religious body’s internal affairs. See Demkovich v. St.

  Andrew the Apostle Par., 3 F.4th 968, 982–83 (7th Cir. 2021) (expressing

  concern that litigation over the ministerial exception could “protract legal

  process” and “the very process of inquiry could ‘impinge on rights

  guaranteed by the Religion Clauses’” (quoting Rayburn, 772 F.2d at 1171




  4
        The majority faults Faith Bible for failing to cite “any case
  permitting an immediate collateral-order appeal challenging a court’s
  decision to decline to dismiss secular claims based on the Establishment
  Clause’s prohibition against courts’ excessive entanglement with religion.”
  Maj. Op. at 45 (emphasis in original). But Mr. Tucker hasn’t cited any case
  to the contrary. That’s not surprising because this issue is one of first
  impression; there have been no circuit court cases deciding the issue either
  way.

                                        13
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022     Page: 64



  (4th Cir. 1985) and NLRB v. Cath. Bishop of Chi., 440 U.S. 490, 502

  (1979))).

        D.    The Supreme Court has characterized the ministerial
              exception as a bar to the suit (rather than just as a defense
              against liability).

        The Supreme Court held in Hosanna-Tabor that the “ministerial

  exception bars . . . a suit” over the religious body’s decision to fire the

  plaintiff. 565 U.S. at 196 (emphasis added). 5 By using the words “bar” and

  “suit,” the Supreme Court has recognized the function of the ministerial

  exception as a protection against litigation itself (rather than just as a

  defense against liability).

        The majority suggests that I’m putting too much stock in the

  Supreme Court’s choice of a verb (bar). But I’m putting little stock in the

  verb bar. The Supreme Court concluded that that the ministerial exception

  serves to “bar[] . . . a suit.” Hosanna Tabor, 565 U.S. at 196. Substitute

  any synonym for bar, such as prevent. See Bryan A. Garner, Garner’s

  Dictionary of Legal Usage 103 (3d ed. 2001) (“Bar means ‘to prevent



  5
        Similarly, our court discussed the issue in Bryce v. Episcopal Church
  in the Diocese of Colorado, stating that the ministerial exception “prevents
  adjudication of Title VII cases brought by ministers against churches.”
  Bryce v. Episcopal Church in the Diocese of Colo., 289 F.3d 648, 656
  (10th Cir. 2002) (emphasis added). The majority argues we cannot rely on
  Bryce because the holding ultimately turned on the church autonomy
  doctrine. See Maj. Op. at 39 n.20. But there we considered the ministerial
  exception as a part of the church autonomy doctrine. Id. at 656.

                                        14
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 65



  (often by legal obstacle).’”). The Supreme Court paired this verb with the

  direct object suit, which means “[a]ny proceeding by a party or parties

  against another in a court of law.” Suit, The Black Law Dictionary

  (11th ed. 2019). The Supreme Court’s language was unmistakable: It

  characterized the ministerial exception as a defense that would prevent the

  proceeding itself. I think that we should take the Supreme Court’s choice

  of words at face value, for “a good rule of thumb for reading [the Supreme

  Court’s] decisions is that what they say and what they mean are one and

  the same.” Mathis v. United States, 136 S. Ct. 2243, 2254 (2016).

           The Sixth Circuit has addressed this aspect of Hosanna-Tabor. Prior

  to Hosanna-Tabor, the Sixth Circuit had held that a religious body could

  waive the ministerial exception. Hollins v. Methodist Healthcare, Inc.,

  474 F.3d 223, 226 (6th Cir. 2007). But the Sixth Circuit later concluded

  that the ministerial exception was no longer waivable because Hosanna-

  Tabor had treated the ministerial exception as a bar to the suit itself.

  Conlon v. Intervarsity Christian Fellowship/USA, 777 F.3d 829, 836

  (6th Cir. 2015). For this conclusion, the court drew upon two of Hosanna-

  Tabor’s key passages:

      1.        “[T]he Establishment Clause . . . prohibits government
                involvement in ecclesiastical matters.”

      2.        “It is ‘impermissible for the government to contradict a
                church’s determination of who can act as its ministers.’”



                                         15
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 66



  Id. (alteration in original) (quoting Hosanna-Tabor, 132 S. Ct. at 704,

  706).

          Despite the Supreme Court’s characterization of the ministerial

  exception as a bar to suit, Mr. Tucker argues that we should not construe

  the ministerial exception as “a jurisdictional bar.” Appellee’s

  Jurisdictional Memorandum at 11. He is correct: The ministerial exception

  doesn’t prevent the district court from hearing the case. So the ministerial

  exception doesn’t prevent jurisdiction over the subject-matter or the

  parties. In this respect, the ministerial exception resembles other

  nonjurisdictional defenses like qualified immunity and absolute immunity.

  See Nevada v. Hicks, 533 U.S. 353, 373 (2001) (“There is no authority

  whatsoever for the proposition that absolute- and qualified-immunity

  defenses pertain to the court’s jurisdiction . . . .”). Though these

  affirmative defenses aren’t “jurisdictional” in district court, they trigger

  the collateral-order doctrine to create appellate jurisdiction. See Maj. Op.

  at 22 (qualified immunity); id. at 32 n.14 (absolute immunity).

          E.   These values are not undermined by Mr. Tucker’s contrasts
               with other immunities.

          The ministerial exception does bear some differences with other

  affirmative defenses like qualified immunity and absolute immunity. The

  primary difference involves waivability: Unlike those immunities, the

  ministerial exception is considered nonwaivable because of its structural


                                        16
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 67



  character. See Hicks, 533 U.S. at 373; pp. 10–12, above. 6 Mr. Tucker

  nonetheless suggests three other differences between the ministerial

  exception and other immunities. These differences prove little.

        First, Mr. Tucker argues that the ministerial exception does not

  provide blanket immunity from all civil liability. He’s right about that. See

  Our Lady of Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049, 2060

  (2020) (stating that the ministerial exception “does not mean that religious

  institutions enjoy a general immunity from secular laws”). Religious

  bodies remain subject to many civil and criminal laws. See, e.g., Emp.

  Div., Dep’t of Human Res. of Ore. v. Smith, 494 U.S. 872 (1990) (holding

  that the government may enforce neutral and generally applicable laws

  despite religious objections).

        The ministerial exception involves only an immunity from trial in

  employment disputes between a religious body and its ministers. See Our

  Lady of Guadalupe, 140 S. Ct. at 2060 (“[The ministerial exception] does

  protect their autonomy with respect to . . . the selection of the individuals

  who play certain key roles.”); Skrzypczak v. Roman Cath. Diocese,

  611 F.3d 1238, 1246 (10th Cir. 2010) (concluding that the ministerial


  6
        The Eleventh Amendment is jurisdictional, Colby v. Herrick, 849
  F.3d 1273, 1278 (10th Cir. 2017), but it too can be waived. Sutton v. Utah
  St. Sch. for the Deaf & Blind, 173 F.3d 1226, 1233–34 (10th Cir. 1999).
  Though waivable, Eleventh Amendment immunity can still trigger the
  collateral-order doctrine. See pp. 5–6, above.

                                        17
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022    Page: 68



  exception bars ministers’ pursuit of employment claims). The ministerial

  exception doesn’t shield religious bodies from all secular laws.

        Because of this limitation, the majority points out that religious

  employers can be sued “by non-ministerial employees” for discriminating

  in employment. Maj. Op. at 35. But this distinction proves little. We

  protect a religious body’s authority over the employment of ministers

  because of the Religion Clauses. See Hosanna-Tabor Evangelical Lutheran

  Church & Sch. v. EEOC, 565 U.S. 171, 196 (2012) (concluding that the

  First Amendment elevates the interest of religious bodies in choosing their

  ministers). So ministerial employees can’t sue even though other

  employees can. The distinction serves the structural purpose of the

  Religion Clauses, preventing judicial intrusion into a religious body’s

  employment of ministers. See Part III(B), above. On the other hand,

  employment of secular employees doesn’t implicate the structural purpose

  of the Religion Clauses.

        Second, Mr. Tucker argues that the benefits from protections like

  qualified immunity should be reserved for government officials, not private

  parties. 7 As the majority observes, however, the collateral-order doctrine


  7
       Mr. Tucker suggests that the ministerial exception should provide no
  immunity to religious bodies. But the Supreme Court has rejected that
  suggestion. Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC,
  565 U.S. 171, 188 (2012); Our Lady of Guadalupe Sch. v. Morrissey-Berru,
  140 S. Ct. 2049, 2060 (2020).

                                        18
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 69



  applies to private parties as well as governmental parties. Eisen v. Carlisle

  & Jacquelin, 417 U.S. 156 (1974); Swift & Co. Packers v. Compania

  Colombiana Del Caribe, S.A., 339 U.S. 684 (1950); Cohen v. Beneficial

  Indus. Loan Corp., 337 U.S. 541 (1949)). For example, we’ve recognized

  appellate jurisdiction under the collateral-order doctrine when private

  parties clashed over a state law. Los Lobos Renewal Power LLC v.

  Americulture, Inc., 885 F.3d 659, 661 (10th Cir. 2018). Other circuits have

  also applied the collateral-order doctrine to appeals by private parties. See

  Black v. Dixie Consumer Prods. LLC, 835 F.3d 579, 583–84 (6th Cir. 2016)

  (stating that the Sixth Circuit and other federal appellate courts have

  frequently applied the collateral-order doctrine to private parties); see also

  United States v. Bescond, 7 F.4th 127, 131 (2d Cir. 2021) (applying the

  collateral-order doctrine in permitting an interlocutory appeal by a private

  party on the issue of fugitive status).

        Finally, Mr. Tucker urges us to follow the Seventh Circuit Court of

  Appeals, stating that it has declined to apply the collateral-order doctrine

  to the ministerial exception. See Herx v. Diocese of Fort Wayne-South

  Bend, Inc., 772 F.3d 1085 (7th Cir. 2014). As the majority observes,

  however, the Seventh Circuit didn’t address the applicability of the




                                        19
Appellate Case: 20-1230    Document: 010110693741     Date Filed: 06/07/2022   Page: 70



  collateral-order doctrine to the ministerial exception. Maj. Op. at 31

  (citing Herx, 772 F.3d at 1088, 1091 n.1). 8

        In sum, the ministerial exception protects interests like those

  advanced by qualified immunity, absolute immunity, and Eleventh

  Amendment immunity. For example, the ministerial exception

                protects the First Amendment right of free exercise by
                 insulating religious bodies from costly and burdensome
                 litigation over purely religious decisions on who may serve as a
                 minister and

                functions as a structural limitation, preserving religious
                 independence and the separation of church and state.

  These functions distinguish the ministerial exception from other run-of-

  the-mill affirmative defenses to liability. Given these differences, the

  ministerial exception protects not only against liability but also against the

  suit itself.




  8
        Herx lacks any persuasive value because it relied only on the
  religious body’s failure to present “a persuasive case” that the ministerial
  exception satisfied the collateral-order doctrine. Herx v. Diocese of Fort
  Wayne-South Bend, Inc., 772 F.3d 1085, 1091 (7th Cir. 2014). For this
  conclusion, the Seventh Circuit relied on deficiencies in the briefing,
  stating that the religious body had focused mainly “on the merits,” spent
  “only a few sentences” on jurisdiction, and failed to cite relevant
  authority. Id. at 1090–91. In our appeal, however, the parties have fully
  briefed the applicability of the collateral-order doctrine.

                                          20
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 71



        F.    The majority errs by discounting the value of early judicial
              review based on unidentified factual disputes.

        When addressing qualified immunity, district courts sometimes deny

  summary judgment based on factual disputes. See Sawyers v. Norton, 962

  F.3d 1270, 1281 (10th Cir. 2020). The majority asserts that in this

  circumstance, the Supreme Court disallows “an immediate appeal” because

  the costs outweigh the benefits. Maj. Op. at 21–22. Based on this assertion,

  the majority argues that we should disallow an immediate appeal because

  the district court denied Faith Bible’s motion for summary judgment based

  on factual disputes. Id. at 23–24 n.8.

        The majority’s argument starts with a faulty premise: The district

  court didn’t identify any factual disputes. So we need not disallow “an

  immediate appeal.” The majority disagrees, stating that the court did

  identify a factual dispute—Mr. Tucker’s status as a minister. But status as

  a minister is a question of law, not fact. See Conlon v. Intervarsity

  Christian Fellowship/USA, 777 F.3d 829, 833 (6th Cir. 2015) (stating that

  “whether the [ministerial] exception attaches at all is a pure question of

  law”); Kirby v. Lexington Theol. Seminary, 426 S.W.3d 597, 608–09

  (Kan. 2014) (“[W]e hold the determination of whether an employee of a

  religious institution is a ministerial employee is a question of law for the




                                           21
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 72



  trial court, to be handled as a threshold matter.”). 9 Granted, the inquiry is

  fact-dependent and considers the employee’s title, qualifications, and

  responsibilities. But the ultimate question of ministerial status entails a

  matter of law.

        Though the district court found a disagreement over ministerial

  status, the court didn’t identify any evidentiary disputes over Mr. Tucker’s

  title, job, or duties. The court instead referred only to a disagreement as to

  “the totality of the facts and circumstances of [Mr. Tucker’s]

  employment.” Appellant’s App’x vol. 1, at 281.

        In qualified immunity cases, when the district court doesn’t identify

  any factual disputes, we

             “review the record to determine what facts the district court
              likely assumed,” Armijo ex rel., Chavez v. Wagon Mound Pub.
              Schools, 159 F.3d 1253, 1261 (10th Cir. 1998), and

             “ask de novo whether sufficient evidence exists” for a
              conclusion that the plaintiff overcame qualified immunity,
              Lewis v. Tripp, 604 F.3d 1221, 1228 (10th Cir. 2010).

  So when we consider qualified immunity, the district court’s reliance on

  unidentified factual disputes won’t prevent application of the collateral-


  9
         The majority states that we treated the ministerial exception as a
  factual question in Skrzypczak v. Roman Cath. Diocese of Tulsa, 611 F.3d
  1238, 1243–44 (10th Cir. 2010). In Skrzypczak, however, we never
  addressed whether the ministerial exception involved a matter of law or
  fact. See id. We simply upheld the religious body’s motion for summary
  judgment, considering the evidence as to the claimant’s job description and
  responsibilities. Id. at 1243–46.

                                        22
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 73



  order doctrine. Id. The same is true here: Unidentified factual disputes

  don’t prevent application of the collateral-order doctrine to the ministerial

  exception.

  IV.   The ministerial exception satisfies the collateral-order doctrine.

        Generally, appellate jurisdiction exists only after the district court

  has issued a final order. 28 U.S.C. § 1291. But we can sometimes deem a

  narrow class of orders final even if they do not end the litigation. Gelboim

  v. Bank of Am. Corp, 574 U.S. 405, 414 n.5 (2015) (quoting Cohen v.

  Beneficial Indus. Loan Corp., 337 U.S. 541 (1949)). These orders are

  reviewable under the collateral-order doctrine. Id.

        The collateral-order doctrine contains three elements:

        1.     The order conclusively determined an issue.

        2.     That issue is completely separate from the merits.

        3.     The decision on this issue would be effectively unreviewable
               after the final judgment.

  Los Lobos Renewable Power, LLC v. Americulture, Inc., 885 F.3d 659, 664

  (10th Cir. 2018). We apply these elements to categories of orders rather

  than to individual orders, weighing “the inconvenience and costs of

  piecemeal review” against “the danger of denying justice by delay on the

  other.” Id. (quoting Johnson v. Jones, 515 U.S. 304, 315 (1995)). “The

  latter end of that scale has often tipped in favor of constitutionally based

  immunities.” Id.


                                        23
Appellate Case: 20-1230   Document: 010110693741     Date Filed: 06/07/2022   Page: 74



        Given the district court’s ruling and the ministerial exception’s

  interests of a high order, the three elements of the collateral-order doctrine

  are met.

        1.    The district court’s order conclusively determined the
              applicability of the ministerial exception.

        The first element requires a district court’s conclusive determination

  of the issue. See pp. 22–23, above. A district court conclusively decides an

  issue “if it is not subject to later review or revision by the district court.”

  Los Lobos Renewable Power, LLC v. Americulture, Inc., 885 F.3d 659, 665

  (10th Cir. 2018).

        The district court’s decision conclusively determines the religious

  body’s immunity from suit. If the court were to defer consideration to the

  end of the case, the religious body would lose its protection from the trial

  itself. Subjected to suit, the religious body could suffer judicial meddling

  in religious doctrine, expensive and time-consuming litigation over the

  content and importance of religious tenets, and blurring of the line between

  church and state. See Part III(B)–(C), above.

        Mr. Tucker points out that the religious body could ultimately appeal

  when the case finishes. But that’s also true of qualified immunity, absolute

  immunity, and Eleventh Amendment immunity. Though the defendants

  might ultimately prevail based on these immunities, deferral of an appeal




                                         24
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022     Page: 75



  would conclusively determine the need to stand trial on the plaintiff’s

  claims. See Mitchell v. Forsyth, 472 U.S. 511, 527 (1985).

        Mr. Tucker also argues that the district court declined to decide the

  issue rather than conclusively deny application of the ministerial

  exception. The district court did say that it was deferring consideration of

  Mr. Tucker’s status as a minister. But the ruling effectively denied Faith

  Bible’s claim to immunity from suit. The ruling on the ministerial

  exception thus satisfies this element of the collateral-order doctrine. See

  id. at 537 (stating that “the court’s denial of summary judgment finally and

  conclusively determines the defendant’s claim of right not to stand trial on

  the plaintiff’s allegations” (emphasis in original)).

        The majority does not definitively answer whether the first element

  is satisfied here. Instead, the majority states that the element is likely

  absent because of genuine issues of disputed fact. But the district court

  doesn’t identify any factual disputes. See Part III(F), above. So I would

  conclude that the district court’s order satisfied the first element,

  conclusively denying Faith Bible’s immunity from suit.

        2.    The applicability of the ministerial exception is completely
              separate from the merits of the employment dispute.

        The second element entails complete separation from the merits. See

  pp. 22–23, above. Complete separation exists when the issue differs

  significantly “from the fact-related legal issues” underlying the merits of


                                        25
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 76



  the plaintiff’s claim. Los Lobos Renewable Power, LLC v. Americulture,

  Inc., 885 F.3d 659, 665 (10th Cir. 2018) (quoting Johnson v. Jones,

  515 U.S. 304, 314 (1995)). The majority finds satisfaction of this element

  because the ministerial exception presents an important First Amendment

  issue, which is distinct from the merits of the underlying employment

  discrimination claim. Maj. Op. at 26. I agree.

        3.    If an appeal must await entry of a final order, the immunity
              from suit would become unreviewable.

        The third element is satisfied when interlocutory review is needed

  because the matter would otherwise become unreviewable. See pp. 22–23,

  above.

        Mr. Tucker points out that when the district court denies summary

  judgment on the ministerial exception, the defendant can reassert the issue

  later, moving for judgment as a matter of law or even filing a post-

  judgment motion. But that’s true of other defenses like qualified immunity

  or absolute immunity.

        Though appellate courts can address the ministerial exception (like

  qualified immunity or absolute immunity) at the end of the case, deferral

  of the appeal could subject the religious body to burdensome discovery,

  trial, and post-judgment motions. The eventual ability to appeal would thus

  come at a cost, protecting the religious body from liability but not from the

  suit itself. See Part III(B)–(C), above.


                                        26
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 77



                                      * * *

        For these reasons, the denial of the ministerial exception on summary

  judgment satisfies the collateral-order doctrine. We thus have jurisdiction.

  V.    I would conduct de novo review of the denial of summary
        judgment.

        On the merits, we should conduct de novo review. Skrzypczak v.

  Roman Cath. Diocese, 611 F.3d 1238, 1243 (10th Cir. 2010). For this

  review, we consider the evidence in the light most favorable to the

  nonmoving party (Mr. Tucker). Id. Summary judgment would be

  appropriate if “there is no genuine issue as to any material fact” and the

  movant (Faith Bible) “is entitled to judgment as a matter of law.” Id.

  (quoting Fed. R. Civ. P. 56(c)).

        When applying this standard to assess qualified immunity, we credit

  the district court’s assessment of facts that a reasonable jury could find.

  See Estate of Booker v. Gomez, 745 F.3d 405, 409 (10th Cir. 2014). I

  would follow this approach, determining whether Mr. Tucker was a

  minister based on the district court’s assessment of facts that a reasonable

  jury could have found.

  VI.   The ministerial exception applies as a matter of law.

        The ministerial exception bars courts from considering an

  employment claim brought by a minister against a religious body. Our

  Lady of Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049, 2055 (2020).


                                        27
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 78



  The parties do not dispute that Faith Bible is a religious body. So we need

  only consider whether Mr. Tucker was working as a minister.

        A.    Multiple factors bear on his status as a minister.

        No rigid formula exists for determining whether an employee worked

  as a minister. Hosanna-Tabor Evangelical Church & Sch. v. EEOC., 565

  U.S. 171, 190 (2012). Without a rigid formula, we must consider the

  Supreme Court’s two cases involving teachers at religious schools:

  Hosanna-Tabor and Our Lady of Guadalupe.

        In Hosanna-Tabor, the Supreme Court considered four factors to

  characterize a religious school’s teacher as a minister:

        1.    whether the school had held the teacher out as a minister,

        2.    what the teacher’s title had been and what her religious
              education had entailed,

        3.    whether the teacher had held herself out as a minister, and

        4.    what the teacher’s job responsibilities had been.

  Id. at 191–92. In applying these factors, the Court observed that the school

  had held the teacher out as a minister, that she had retained the title of a

  “commissioned minister,” that she had identified as a minister “call[ed] to

  religious service,” and that her duties had “reflected a role in conveying

  the Church’s message and carrying out its mission.” Id. Given these

  circumstances, the Court regarded the teacher as a minister. Id.




                                        28
Appellate Case: 20-1230    Document: 010110693741    Date Filed: 06/07/2022   Page: 79



           In Our Lady of Guadalupe, the Supreme Court regarded two teachers

  at a religious school as ministers. 140 S. Ct. at 2049. The Court clarified

  that “a variety of factors may be important,” including factors beyond

  those considered in Hosanna-Tabor. Id. at 2063. The importance of the

  factors will vary from case to case. Id. And the “religious institution’s

  explanation [of an employee’s role] in the life of the religion in question is

  important,” but not dispositive. Id. at 2066. “What matters,” the Court

  explained, “is what an employee does.” Id. at 2064 (emphasis added). The

  Court explained that teachers at religious schools often act as ministers

  when fulfilling the school’s mission of instructing students in matters of

  faith:

           The religious education and formation of students is the very
           reason for the existence of most private religious schools, and
           therefore the selection and supervision of the teachers upon
           whom the schools rely to do this work live at the core of their
           mission. Judicial review of the way in which religious schools
           discharge those responsibilities would undermine the
           independence of religious institutions in a way that the First
           Amendment does not tolerate.

  Id. at 2055.

           In determining that the two teachers had worked as ministers, the

  Court considered three factors:

           1.    “[T]hey both [had] performed vital religious duties.”

           2.    They had been “obliged to provide instruction about the
                 Catholic faith” and “to guide their students, by word and deed,
                 toward the goal of living their lives in accordance with the
                 faith.”

                                          29
Appellate Case: 20-1230    Document: 010110693741    Date Filed: 06/07/2022   Page: 80




        3.       The religious school [had] “expressly [seen the two teachers] as
                 playing a vital part in carrying out the mission of the church.”

  Id. at 2066.

        Relying on Hosanna-Tabor and Our Lady of Guadalupe, Faith Bible

  argues that Mr. Tucker worked as a minister in his capacities as a teacher

  and as a Director of Student Life/Chaplain. 10 In addressing this argument,

  we credit the district court’s assessment of the facts that a reasonable jury

  could have found. See Roosevelt-Hennix v. Prickett, 717 F.3d 751, 753

  (10th Cir. 2013). The district court concluded that a reasonable jury could

  have found that under Mr. Tucker’s version, he hadn’t acted as a minister.

  Appellant’s App’x vol. 1, at 284. So I would credit Mr. Tucker’s version

  and other undisputed facts as summarized in the district court’s order. Id.

  at 277–82, ¶¶ 1–17.




  10
        Mr. Tucker had lost his position as a Director of Student
  Life/Chaplain before his employment at the school came to an end. For
  about a month, he had served only as a teacher. See Part I, above.

        The change led the panel to ask the parties about the pertinent time-
  period for the ministerial exception. Was it (1) when Mr. Tucker was a
  director/chaplain and a teacher or (2) when he was just a teacher? I would
  not decide this issue because Mr. Tucker acted as a minister in both time-
  periods. See Part VI(B)–(C), below.

                                          30
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 81



        B.    As a Director of Student Life/Chaplain, Mr. Tucker was a
              minister.

        Under Mr. Tucker’s version and other undisputed facts, he qualified

  as a minister in his role as Director of Student Life/Chaplain.

        Mr. Tucker testified that he had held himself out to the students not

  only as “the Director of Student Life,” but also as the “Chaplain.” Id.

  at 373. As the Chaplain, Mr. Tucker had acknowledged focusing on the

  students’ “physical, rational, and spiritual wellbeing.” Id. His focus on

  spiritual wellbeing is reflected in

             his title and training,

             the school’s explanation to Mr. Tucker of his role, and

             his responsibilities.

        Title and Training

        From August 2014 to January 2018, Mr. Tucker served as a Director

  of Student Life/Chaplain at Faith Christian Academy. Appellant’s App’x

  vol. 1, at 278. The parties dispute whether

             Mr. Tucker had the primary title of “Director of Student Life”
              or “Chaplain” and

             Faith Bible told Mr. Tucker that he was not a minister for tax
              purposes.

        Though Mr. Tucker disputes his primary title, he described his

  position as “Director of Student Life/Chaplain” and admitted that his

  employment contract and extensions had referred to his job as “Chaplain.”

                                        31
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 82



  Id. at 208–09, 271, 277, 280. These references bear significance because

  the Supreme Court has considered job titles in determining the ministerial

  status. Our Lady of Guadalupe, 140 S. Ct. at 2056–57; Hosanna-Tabor,

  565 U.S. at 191. Mr. Tucker’s title as Chaplain reflects religious

  leadership.

        The School’s Explanation of Mr. Tucker’s Role

        The school’s explanation of Mr. Tucker’s role, though not

  dispositive, is “important.” Our Lady of Guadalupe, 140 S. Ct. at 2066.

        In 2017, Mr. Tucker signed the school’s Extension Agreement for the

  position of Chaplain. The agreement states:

        The Superintendent of Faith Christian Academy . . . discussed
        with Employee the necessity that the hand of the Lord be on
        Employee and that he/she exhibits the gift necessary to perform
        in the position of Chaplain. Employee expressed his/her belief
        that he/she has this gift and that God has called him/her to
        minister this gift at [the school].

  Appellant’s App’x vol. 1, at 99, 275.

        Under the extension agreement, the school required that the “hand of

  the Lord” be on Mr. Tucker as its “Chaplain.” Mr. Tucker thus accepted a

  call to minister to the school community, and the school held Mr. Tucker

  out as a religious leader.




                                        32
Appellate Case: 20-1230    Document: 010110693741   Date Filed: 06/07/2022   Page: 83



        Responsibilities

        As a Director of Student Life/Chaplain, Mr. Tucker bore

  responsibility for religious leadership. He emphasizes that these

  responsibilities included

             organization of “religiously oriented” chapel services,

             spiritual guidance and counseling,

             endorsement of Christianity,

             integration of “a Christian worldview” in his teaching,

             “a passionate relationship with Jesus Christ,” and

             assistance to students in developing their relationships with
              Jesus Christ.

  Appellee’s Jurisdictional Memorandum at 3, 5; Appellee’s Resp. Br. at 47.

  These characterizations are supported by the summary-judgment record,

  which showed Mr. Tucker’s organization of “weekly chapel meetings”

  consisting of “‘assemblies or symposiums’” where people with a variety of

  religious or nonreligious perspectives would address “matters of interest at

  the school.” Appellant’s App’x vol. 1, at 281.

        The chapels included some secular activities, like “announcements,

  awards, rallies, student election speeches, and other ordinary high school-

  related matters.” Id. But Mr. Tucker describes the chapels as “religiously-

  oriented discussion groups.” Appellee’s Jurisdictional Memorandum at 3.




                                         33
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 84



        In a presentation to students, Mr. Tucker described his duties as “the

  physical, relational, and spiritual wellbeing” of students and planning

  “chapels, retreats, outreach projects, and student mentoring opportunities

  that are designed to provide opportunities for student spiritual growth.”

  Appellant’s App’x vol. 1, at 271.

        Mr. Tucker’s extension agreement also required obedience to

  scripture and attendance at prayer sessions and church services. Id. at 100,

  275. Though Mr. Tucker had some secular duties as a Director of Student

  Life/Chaplain, many aspects of his work were religious. See Scharon v. St.

  Luke’s Episcopal Presbyterian Hosps., 929 F.2d 360, 362–63 (8th Cir.

  1991) (stating that the position of “Chaplain” was “primarily a

  ‘ministerial’ position” despite the performance of some “secular activities

  in that role”); see also Hosanna-Tabor, 565 U.S. at 193 (rejecting the

  argument that ministers “perform exclusively religious functions” because

  “heads of congregations themselves often have a mix of duties, including

  secular ones”). Mr. Tucker had to organize religiously-oriented chapels

  and discussion groups “designed to provide opportunities for student

  spiritual growth.” Appellant’s App’x vol. 1, at 271. He was also

  responsible for spiritual counseling.

                                      * * *




                                          34
Appellate Case: 20-1230   Document: 010110693741    Date Filed: 06/07/2022   Page: 85



        Based on all of the circumstances, I would conclude that the

  undisputed facts show that Mr. Tucker acted as a minister in his capacity

  as a Director of Student Life/Chaplain.

        C.    Mr. Tucker also served as a minister in his role as a teacher.

        Mr. Tucker also qualified as a minister in his role as a teacher.

        Title and Training

        Mr. Tucker not only served as a Director of Student Life/Chaplain

  but also taught at the school from August 2000 to July 2006 and August

  2010 to February 2018. Id. at 278–279. The school’s handbook gave

  teachers the title of “minister.” Id. at 276.

        The title as a minister reflected “a significant degree of religious

  training.” Hosanna-Tabor, 565 U.S. at 191. When Mr. Tucker applied as a

  teacher, he stressed his credentials in the ministry, stating that

             he had participated in Campus Ministry, Campus Crusade for
              Christ, Young Life International, and Malibu Presbyterian
              college group leadership and worship team,

             he had worked “extensive[ly] . . . in ministry,”

             he was “a dedicated Christian,” and

             he had a “Christian philosophy of education.”

  Appellant’s App’x vol. 2, at 471. His asserted credentials bore the

  traditional hallmarks of a job in the ministry.

        In his declaration, Mr. Tucker denies “specific training in the Bible”

  in comparison to teachers who taught “Bible” as a subject. Appellant’s
                                         35
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 86



  App’x vol. 1 at 206. But his own emphasis of his religious background and

  relevant credentials reflects an awareness of his religious duties. See

  Grussgott v. Milwaukee Jewish Day Sch., Inc., 882 F.3d 655, 659–60

  (7th Cir. 2018) (concluding that the ministerial exception was supported by

  a teacher’s touting of her experience in teaching religion).

        Mr. Tucker insists that no religious training was required for his job.

  But the Supreme Court has stated that the ministerial exception doesn’t

  require religious training. In Our Lady of Guadalupe, for example, the

  Supreme Court found satisfaction of the ministerial exception despite the

  claimant’s “limited formal religious training.” 140 S. Ct. at 2058. The

  Court explained that insistence “on rigid academic requirements could have

  a distorting effect” because “religious traditions may differ in the degree

  of formal religious training thought to be needed in order to teach.” Id.

  at 2064. So the absence of requirements for religious training would not

  prevent application of the ministerial exception.

        The School’s Explanation of Mr. Tucker’s Role

        The teacher handbook also reflects the religious character of the job:

              To become a teacher or full time worker at Faith Christian
        Academy is a calling from the Lord Jesus Christ to minister. You
        are joining this ministry, not as an employee, but as a minister
        to [the school’s] students and families. [The school]’s ministry
        focus emphasizes the following items:

              1. [The school] desires to provide an academic program
        that is based on the scriptural principles found in the Word of
        God, the Holy Bible. [Academy] teachers are committed to the

                                        36
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022     Page: 87



        integration of biblical truth within each academic and extra-
        curricular discipline. 11 Additionally, teachers are responsible to
        facilitate godly character development, teach good study habits
        and encourage academic excellence. Each teacher must be
        thoroughly prepared and use effective instructional methods and
        techniques.

               2. Although [the school] is a Christian academic
        institution, an additional emphasis is placed upon the spiritual
        life of all students. [The school]’s desire is to train and lead
        students into attitudes and habits, which will bring them to
        Christ-like maturity. This includes encouraging all students to
        develop a prayer life, a passion to share to [sic] Gospel message,
        and characteristics such as honesty, humility, purity,
        faithfulness, love, and service. . . . 12

              3. All staff members must be aware of the importance of
        our ministry to one another. Each teacher needs to be open to
        the Holy Spirit to offer words of encouragement, prayer, and
        concern for one another. It is important that teachers be willing
        to work as a team, make and receive positive suggestions, stand,
        as much as possible, with fellow teachers (especially in times of
        hardship), and guard the reputation of others. Trusting in the
        Lord in areas of personal needs as well as school needs and
        looking to Him as the primary source of wisdom, help,
        knowledge, and strength is critical.

  Appellant’s App’x vol. 1, at 109, 276 (emphasis added).




  11
        Mr. Tucker’s declaration echoes his understanding that he was
  instructed to “‘integrate’ a Christian worldview into my teaching.”
  Appellant’s App’x vol. 1. at 207.
  12
        The omitted portion of this quotation addresses whether staff
  members must guide “students who may not yet be born again” toward “an
  abiding relationship with Christ.” Mr. Tucker states that he was told to let
  doubting students address their concerns with parents or pastors.
  Appellant’s App’x vol. 1, at 208. So we do not rely on this portion of the
  handbook.

                                        37
Appellate Case: 20-1230    Document: 010110693741   Date Filed: 06/07/2022   Page: 88



        Given the school’s explanation of teachers’ roles, the qualifications

  included religious dedication. For example, when Mr. Tucker applied, he

  had to say “[w]ithout mental or other reservation” that he believed in

             the divine inspiration and infallibility of the Bible,

             the existence of one God in the persons of God the Father, God
              the Son, and God the Holy Spirit,

             the virgin birth,

             the Lord Jesus Christ’s deity, sinless humanity, atoning death,
              bodily resurrection, ascension to his Father’s right hand, and
              future return in power and glory,

             the need for every person to receive the gift of eternal life from
              Jesus Christ in order to reach heaven,

             the ministry of the Holy Spirit,

             the church as the spiritual body headed by Christ,

             the principle of baptism through immersion, and

             the eternal existence of all people in heaven or hell.

  Appellant’s App’x vol. 2, at 419. These requirements reflect Faith Bible’s

  consideration of teachers as religious leaders.

        Responsibilities

        Although Mr. Tucker referred to himself as a teacher rather than a

  minister, he taught at a Bible-based religious school. So he taught not only

  science, a secular subject, but also two classes in the Bible Department




                                         38
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 89



  called “Leadership” and “Worldviews and World Religions.” And Mr.

  Tucker’s duties as a teacher included four religious responsibilities:

        1.    “Live in a vital relationship with God (Father, Son and Holy
              Spirit) as [the teacher] communicate[s] with Him through
              prayer and the Scriptures. John 15, Col. 3:25.”

        2.    “Demonstrate daily a relationship with Jesus that is filled with
              grace and truth. John 1:14.”

        3.    “To the greatest extent possible, live at peace with all, abstain
              from all appearance of evil, and refrain from gossip. Romans
              12:18, 1 Thessalonians 5:16–18 & Proverbs 26:20.”

        4.    “Discern and follow the leading of the Holy Spirit throughout
              the day. Gal. 5:16–18.”

  Id. at 213; see also Our Lady of Guadalupe, 140 S. Ct. at 2065 (noting that

  teachers at religious schools often perform religious functions). These

  religious responsibilities support ministerial status. See Fratello v.

  Archdiocese of N.Y., 863 F.3d 190, 208 (2d Cir. 2017) (concluding that the

  substance of a lay principal’s duties supported the ministerial exception

  because they entailed “proficiency in religious leadership”).

        We address not only Mr. Tucker’s responsibilities but also the

  criteria used to evaluate his performance in determining his ministerial

  status. Our Lady of Guadalupe, 140 S. Ct. at 2057; Hosanna-Tabor, 565

  U.S. at 191. Mr. Tucker acknowledges that these criteria included

  consideration of his use of biblical principles and exhortation for his

  students to engage in worship and service. Appellant’s App’x vol. 1,

  at 208, 216 (“The staff member consistently illuminates Biblical principals

                                        39
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 90



  [sic] related to course material in a manner which leads students to

  evaluate their personal worldview and/or challenges them to respond via

  worship, service, etc.”).

        Mr. Tucker points out that he didn’t need to promote any particular

  Christian beliefs over others. 13 He cites an out–of–circuit case, Dole v.

  Shenandoah Baptist, in arguing that teaching “all classes . . . from a

  pervasively religious perspective” and “subscrib[ing] to the Shenandoah

  statement of faith” were insufficient to trigger the ministerial exception.

  899 F.2d 1329, 1396 (4th Cir. 1990).

        Dole isn’t persuasive because it preceded Hosanna-Tabor and Our

  Lady of Guadalupe. Given the guidance from Hosanna-Tabor and Our Lady

  of Guadalupe, a court would need to consider Mr. Tucker’s obligation to

  teach from a Christian perspective, one that endorsed Christianity’s

  “worldview,” “integrate[d] a Christian worldview in his teachings,” and

  “endorse[d] Christianity in general terms.” Appellant’s App’x vol. 1

  at 279–80; see Hosanna-Tabor, 565 U.S. at 192; Our Lady of Guadalupe,

  140 S. Ct. at 2066. But Mr. Tucker went even further, for he acknowledged

  that his “main goal” was to educate students “to help them become more

  like Jesus Christ” because Christ was the “center” of his students’



  13
        He also asserts that school officials told him not to teach particular
  doctrines. For this assertion, he presents no evidence.

                                        40
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 91



  education. Appellant’s App’x, vol. 2, at 320. Mr. Tucker’s stated goals

  support ministerial status.

        D.    The alleged denial of a tax benefit doesn’t prevent
              application of the ministerial exception.

        On appeal, Mr. Tucker argues that a factual issue existed because

  Faith Bible had denied a tax benefit to him on the ground that he wasn’t a

  minister. Mr. Tucker’s appellate brief contained a single sentence

  addressing the issue, stating: “[W]hen he asked the School about a tax

  benefit available to ministers, he was expressly told he ‘did not qualify

  because [he] was not a minister.’” Appellee’s Corrected Resp. Br. at 45

  (quoting Appellant’s App’x vol. 1, at 210). 14 This sentence does not supply

  a meaningful reason to question Mr. Tucker’s status as a minister. See

  Lenox MacLaren Surgical Corp. v. Medtronic, Inc., 762 F.3d 1114, 1122

  n.7 (10th Cir. 2014) (noting that issues not adequately briefed will not be

  considered on appeal).

        Even if we were to consider this assertion, it would not prevent

  summary judgment. Under the federal tax code, taxpayers enjoy a tax

  deduction if they

             qualify as “minister[s] of the gospel” and


  14
        In this sentence, Mr. Tucker cites his statement of facts, where he
  said: “At one point, Tucker inquired about whether he could take a
  parsonage allowance and he was told he could not.” Appellant’s App’x
  vol. 1, at 173.

                                        41
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 92



             obtain compensation consisting of rental allowances or the
              rental value of the homes furnished to them as part of their
              salary.

  26 U.S. § 107.

        The requirements differ for the ministerial exception and the tax

  deduction. See Sally R. Wagenmaker, Ryan Oberly, & Paul Wintors,

  Religious Tax Reclassification for Public Charities, 33 Taxation of

  Exempts 34, 40 (2022) (stating that the requirements differ significantly

  for the ministerial exception and status under the tax code as a minister of

  the gospel). For example, status as a “minister of the gospel” requires an

  ordination, a commission, or a license “to perform sacerdotal functions.”

  Kirk v. Commissioner, 425 F.3d 492, 495 (D.C. Cir. 1970). No such

  requirement exists for the ministerial exception. See Alice-Hernandez v.

  Cath. Bishop of Chi., 320 F.3d 698, 703 (7th Cir. 2003) (“In determining

  whether an employee is considered a minister for the purposes of applying

  [the ministerial] exception, we do not look to ordination but instead to the

  function of the position.”); Elvig v. Calvin Presbyterian Church, 375 F.3d

  951, 958 (9th Cir. 2004) (concluding that ordination is not required for the

  ministerial exception).

        Even if Mr. Tucker were a “minister of the gospel” under the tax

  code, the tax deduction would be available only if his compensation

  package included free housing or a rental allowance. And he hasn’t alleged

  either free housing or a rental allowance. So Mr. Tucker’s asserted
                                        42
Appellate Case: 20-1230    Document: 010110693741   Date Filed: 06/07/2022   Page: 93



  ineligibility for the tax deduction lacks any bearing on application of the

  ministerial exception.

                                       * * *

        A religious body may be entitled to summary judgment under the

  ministerial exception even when the pertinent factors cut both ways. See,

  e.g., Grussgott v. Milwaukee Jewish Day Sch., Inc., 882 F.3d 655, 661

  (7th Cir. 2018) (concluding that a religious body was entitled to summary

  judgment under the ministerial exception when “at most two of the four

  Hosanna-Tabor factors are present”); Conlon v. Intervarsity Christian

  Fellowship/USA, 777 F.3d 829, 835 (6th Cir. 2015) (stating that the court

  didn’t need to consider two factors because the “ministerial exception

  clearly applies” when “formal title and religious function . . . are

  present”). Here, though, all of the factors support application of the

  ministerial exception. Mr. Tucker bore the titles of chaplain and teacher:

  The job title “Chaplain” reflected a role as spiritual leader, and the

  school’s handbook regarded teachers as ministers. Mr. Tucker’s role as a

  religious leader was apparent not only from his job titles but also in his

  responsibilities as the Director of Student Life/Chaplain and as a teacher.

  And he touted his religious experience when applying for a job. Given the

  prominent role of religion in Mr. Tucker’s positions, he would qualify as a

  minister even under his version of the facts.



                                         43
Appellate Case: 20-1230   Document: 010110693741   Date Filed: 06/07/2022   Page: 94



  VII. Conclusion

        I would conclude that

             jurisdiction exists under the collateral-order doctrine and

             Faith Bible enjoyed immunity under the ministerial exception.

  Given these circumstances, I would reverse the denial of Faith Bible’s

  motion for summary judgment. 15




  15
       The parties agree that this conclusion applies equally to the claims
  under Title VII and Colorado law. See Maj. Op. at 9-10 n.2.

                                        44